

EXHIBIT 10.1


EXECUTION VERSION
CUSIP NO. 29378PAN7


364-DAY REVOLVING CREDIT AGREEMENT


dated as of
September 10, 2019
among
ENTERPRISE PRODUCTS OPERATING LLC
as Borrower
The Lenders Party Hereto
CITIBANK, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD., MUFG BANK, LTD., SUNTRUST BANK, and
WELLS FARGO BANK, NATIONAL ASSOCIATION
 as Co-Syndication Agents
BARCLAYS BANK PLC, ROYAL BANK OF CANADA,
SUMITOMO MITSUI BANKING CORPORATION,
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, and
THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
  as Co-Documentation Agents
______________________________
CITIBANK, N.A.,
BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A., MIZUHO BANK, LTD.,
MUFG BANK, LTD., RBC CAPITAL MARKETS,
SUMITOMO MITSUI BANKING CORPORATION,
SUNTRUST ROBINSON HUMPHREY, INC., TD SECURITIES (USA) LLC,
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, and
WELLS FARGO SECURITIES, LLC,
 as Joint Lead Arrangers and Joint Book Runners
$1,500,000,000 364-Day Revolving Credit Facility





--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE I  Definitions
1
SECTION 1.01.  Defined Terms
1
SECTION 1.02.  Classification of Loans and Borrowings
21
SECTION 1.03.  Terms Generally
21
SECTION 1.04.  Accounting Terms; GAAP
21
SECTION 1.05.  Divisions
22
ARTICLE II  The Credits
22
SECTION 2.01.  Commitments
22
SECTION 2.02.  Loans and Borrowings
23
SECTION 2.03.  Requests for Borrowings
23
SECTION 2.04.  Reserved
24
SECTION 2.05.  Reserved
24
SECTION 2.06.  Reserved
24
SECTION 2.07.  Funding of Borrowings
24
SECTION 2.08.  Interest Elections
24
SECTION 2.09.  Termination and Reduction of Commitments
26
SECTION 2.10.  Repayment of Loans; Evidence of Debt
26
SECTION 2.11.  Prepayment of Loans
27
SECTION 2.12.  Fees
27
SECTION 2.13.  Interest
28
SECTION 2.14.  Alternate Rate of Interest
29
SECTION 2.14A.  LIBOR Successor Rate
29
SECTION 2.15.  Illegality; Increased Costs
30
SECTION 2.16.  Break Funding Payments
31
SECTION 2.17.  Taxes
32
SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs
35
SECTION 2.19.  Mitigation Obligations; Replacement of Lenders
36
SECTION 2.20.  Separateness
37
SECTION 2.21.  Defaulting Lenders
38
ARTICLE III  Representations and Warranties
39
SECTION 3.01.  Organization; Powers
39
SECTION 3.02.  Authorization; Enforceability
40
SECTION 3.03.  Governmental Approvals; No Conflicts
40
SECTION 3.04.  Financial Condition
40
SECTION 3.05.  Litigation and Environmental Matters
40
SECTION 3.06.  Compliance with Laws
41
SECTION 3.07.  Investment Company Status
41
SECTION 3.08.  Taxes
41
SECTION 3.09.  ERISA
41
SECTION 3.10.  Disclosure
41
SECTION 3.11.  Reserved
41
SECTION 3.12.  Margin Securities
41
SECTION 3.13.  Anti-Corruption Laws; Sanctions Laws and Regulations
42
ARTICLE IV  Conditions
42





i

--------------------------------------------------------------------------------





SECTION 4.01.  Effective Date
42
SECTION 4.02.  Each Credit Event
43
ARTICLE V  Affirmative Covenants
44
SECTION 5.01.  Financial Statements and Other Information
44
SECTION 5.02.  Notices of Material Events
45
SECTION 5.03.  Existence; Conduct of Business
45
SECTION 5.04.  Maintenance of Properties; Insurance
45
SECTION 5.05.  Books and Records; Inspection Rights
45
SECTION 5.06.  Compliance with Laws
45
SECTION 5.07.  Use of Proceeds
46
SECTION 5.08.  Environmental Matters
46
SECTION 5.09.  ERISA Information
46
SECTION 5.10.  Taxes
47
ARTICLE VI  Negative Covenants
47
SECTION 6.01.  Reserved
47
SECTION 6.02.  Liens
47
SECTION 6.03.  Fundamental Changes
48
SECTION 6.04.  Investment Restriction
48
SECTION 6.05.  Restricted Payments
48
SECTION 6.06.  Restrictive Agreements
48
SECTION 6.07.  Financial Condition Covenants
49
ARTICLE VII  Events of Default
50
ARTICLE VIII  The Administrative Agent
53
ARTICLE IX  Miscellaneous
55
SECTION 9.01.  Notices
55
SECTION 9.02.  Waivers; Amendments
57
SECTION 9.03.  Expenses; Indemnity; Damage Waiver
58
SECTION 9.04.  Successors and Assigns
59
SECTION 9.05.  Survival
62
SECTION 9.06.  Counterparts; Integration; Effectiveness
62
SECTION 9.07.  Severability
62
SECTION 9.08.  Right of Setoff
62
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process
63
SECTION 9.10.  Waiver of Jury Trial
63
SECTION 9.11.  Headings
64
SECTION 9.12.  Confidentiality
64
SECTION 9.13.  Interest Rate Limitation
64
SECTION 9.14.  Liability of Manager
65
SECTION 9.15.  USA Patriot Act Notice
65
SECTION 9.16.  No Advisory or Fiduciary Responsibility
65
SECTION 9.17.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
65
SECTION 9.18.  Existing Credit Facility
66
SECTION 9.19.  Certain ERISA Matters
66





ii

--------------------------------------------------------------------------------



SCHEDULES:
Schedule 2.01 -- Commitments
Schedule 3.05 -- Disclosed Matters
Schedule 6.06 -- Existing Restrictions


EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Borrowing Request
Exhibit C -- Form of Interest Election Request
Exhibit D-1 -- Form of Opinion of Christopher S. Wade, in-house counsel for
Borrower and EPD
Exhibit D-2 -- Form of Opinion of Bracewell LLP, Borrower's and EPD's Counsel
Exhibit E -- Form of Compliance Certificate
Exhibit F -- Form of Note
Exhibit G-1 -- Form of U.S. Tax Compliance Certificate (Foreign Lenders; Not
Partnerships)
Exhibit G-2 -- Form of U.S. Tax Compliance Certificate (Foreign Participants;
Not Partnerships)
Exhibit G-3 -- Form of U.S. Tax Compliance Certificate (Foreign Participants;
Partnerships)
Exhibit G-4 -- Form of U.S. Tax Compliance Certificate (Foreign Lenders;
Partnerships)


iii

--------------------------------------------------------------------------------





364-DAY REVOLVING CREDIT AGREEMENT dated as of September 10, 2019, among
ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability company; the
LENDERS party hereto; CITIBANK, N.A., as Administrative Agent; JPMORGAN CHASE
BANK, N.A., MIZUHO BANK, LTD., MUFG BANK, LTD., SUNTRUST BANK and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents, BARCLAYS BANK PLC, ROYAL
BANK OF CANADA, SUMITOMO MITSUI BANKING CORPORATION, THE BANK OF NOVA SCOTIA,
HOUSTON BRANCH, and THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as
Co-Documentation Agents, and CITIBANK N.A., WELLS FARGO SECURITIES, LLC,
BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A., MIZUHO BANK, LTD., MUFG BANK,
LTD., RBC CAPITAL MARKETS, SUMITOMO MITSUI BANKING CORPORATION, SUNTRUST
ROBINSON HUMPHREY, INC., TD SECURITIES (USA) LLC and THE BANK OF NOVA SCOTIA,
HOUSTON BRANCH, as Joint Lead Arrangers and Joint Book Runners.
W I T N E S S E T H
In consideration of the mutual covenants and agreements contained herein and in
consideration of the Loans which may hereafter be made by Lenders to Borrower
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or
Loans, in the case of a Borrowing, which bear interest at a rate determined by
reference to the Alternate Base Rate.
“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this 364-Day Revolving Credit Agreement of even date herewith,
among Enterprise Products Operating LLC, a Texas limited liability company; the
Lenders party hereto; Citibank, N.A., as Administrative Agent; and the
Co-Syndication Agents and Co-Documentation Agents; as may be amended, extended
or otherwise modified from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such


1

--------------------------------------------------------------------------------





day plus ½ of 1%, and (c) LIBOR for an Interest Period of one month in effect on
such day (and if such day is not a Business Day, the immediately preceding
Business Day) plus 1% (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or LIBOR shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or LIBOR,
respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon either (i) the Commitments most recently in effect, giving effect to any
assignments or (ii) if the Loans have been converted to Term Loans pursuant to
Section 2.01(c), the percentage of the total Term Loans represented by such
Lender’s Term Loan.
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, or
with respect to the facility fees payable hereunder, as the case may be (subject
to the immediately following paragraph of this defined term), the applicable
rate per annum set forth below under the caption “Eurodollar Spread”, “ABR
Spread” or “Facility Fee Rate”, as the case may be, based upon the ratings by
Moody's and/or S&P, respectively, applicable on such date to the Index Debt:
Index Debt Ratings:
(Moody’s/S&P)
 
Eurodollar Spread
 
ABR Spread
 
Facility Fee Rate
 Category 1    > A2/A
 0.815%
 0.000%
 0.060%
 Category 2    A3/A-
 0.925%
 0.000%
 0.075%
 Category 3    Baa1/BBB+
 1.025%
 0.025%
 0.100%
 Category 4    Baa2/BBB
 1.125%
 0.125%
 0.125%
 Category 5    < Baa3/BBB-
 1.350%
 0.350%
 0.150%

For purposes of the foregoing, (i) if only one of Moody's and S&P shall have in
effect a rating for the Index Debt (other than by reason of a change in the
rating system of, or unavailability of a ratings by, such rating agencies, as
referred to in the last sentence of this paragraph), then the other rating
agency shall be deemed to have established a rating in the same Category as such
agency; (ii) if each of Moody’s and S&P shall have in effect a rating for the
Index Debt, and such ratings shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings; and (iii) if
the ratings established or deemed to have been established by Moody's and/or S&P
for the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody's or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply
2

--------------------------------------------------------------------------------


during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change.  If
the rating system of Moody's or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Arranger” means each Joint Lead Arranger and Joint Book Runner listed on the
cover page hereof.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.
“Attributable Indebtedness” with respect to any Sale/Leaseback Transaction,
means, as at the time of determination, the present value (discounted at the
rate set forth or implicit in the terms of the lease included in such
transaction) of the total obligations of the lessee for rental payments (other
than amounts required to be paid on account of property taxes, maintenance,
repairs, insurance, assessments, utilities, operating and labor costs and other
items that do not constitute payments for property rights) during the remaining
term of the lease included in such Sale/Leaseback Transaction (including any
period for which such lease has been extended).  In the case of any lease that
is terminable by the lessee upon the payment of a penalty or other termination
payment, such amount shall be the lesser of the amount determined assuming
termination upon the first date such lease may be terminated (in which case the
amount shall also include the amount of the penalty or termination payment, but
no rent shall be considered as required to be paid under such lease subsequent
to the first date upon which it may be so terminated) or the amount determined
assuming no such termination.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or


3

--------------------------------------------------------------------------------


(c) any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Enterprise Products Operating LLC, a Texas limited liability
company.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, and being in the form of attached Exhibit B.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“CERCLA” means the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980, as amended.
“Change in Control” means the occurrence of any of the following events:
(i) Continuing Directors cease for any reason to constitute collectively a
majority of the members of the board of directors of Manager or Enterprise GP
then in office;
(ii) any Person or related Persons constituting a group (as such term is used in
Rule 13d-5 under the Securities Exchange Act of 1934, as amended) obtains direct
or indirect beneficial ownership interest in the Manager or Enterprise GP
greater than the direct or indirect beneficial ownership interests of EPCO and
its Affiliates in the Manager or Enterprise GP; or
(iii) Manager and EPD shall cease to own, directly or indirectly, all of the
Equity Interests (including all securities which are convertible into Equity
Interests) of Borrower.
As used herein, “Continuing Director” means any member of the board of directors
of Manager or Enterprise GP, respectively, who (x) is a member of such board of
directors as of the date hereof, or (y) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board at the time of such nomination or
election.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c)
4

--------------------------------------------------------------------------------


compliance by any Lender (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender's holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, promulgated or issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to Section 2.01 or assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender's
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable. 
The initial aggregate amount of the Lenders' Commitments as of the Effective
Date is $1,500,000,000.
“Common Units” means the common units of limited partner interests in EPD.
“Company Agreement” means the Company Agreement of the Borrower dated as of June
30, 2007 between Manager and EPD, as members, substantially in the form provided
to the Lenders, as such Company Agreement may be amended, modified and
supplemented from time to time.
“Consolidated EBITDA” means for any period, the sum of (a) the consolidated net
income of the Borrower and its consolidated Subsidiaries (excluding Project
Finance Subsidiaries) for such period plus, to the extent deducted in
determining consolidated net income for such period, the aggregate amount of (i)
Consolidated Interest Expense, (ii) income or gross receipts tax (or franchise
tax or margin tax in the nature of an income or gross receipts tax) expense,
(iii) depreciation and amortization expense, and (iv) non-cash charges, minus
(b) equity in earnings from unconsolidated subsidiaries of the Borrower to the
extent included therein, plus (c) the amount of cash dividends or distributions
payable with respect to such period by a Project Finance Subsidiary or an
unconsolidated subsidiary which are actually received by the Borrower or a
Subsidiary (other than a Project Finance Subsidiary) during such period or on or
prior to the date the financial statements with respect to such period referred
to in Section 5.01 are required to be delivered by the Borrower, plus (d) the
amount of all payments during such period on leases of the type referred to in
clause (d) of the definition herein of Indebtedness and the amount of all
payments during such period under other off-balance sheet loans and financings
of the type referred to in such clause (d), minus (e) the amount of any cash
dividends, repayments of loans or advances, releases or discharges of guarantees
or other obligations or other transfers of property or returns of capital
previously received by the Borrower or a Subsidiary (other than a
5

--------------------------------------------------------------------------------


Project Finance Subsidiary) from a Project Finance Subsidiary that during such
period were either (x) recovered pursuant to recourse provisions with respect to
a Project Financing at such Project Finance Subsidiary or (y) reinvested by the
Borrower or a Subsidiary in such Project Finance Subsidiary, minus (f) non-cash
gains.
“Consolidated Indebtedness” means for any date, the Indebtedness of the Borrower
and its consolidated Subsidiaries (excluding Project Finance Subsidiaries)
including, without duplication, guaranties of funded debt, determined on a
consolidated basis as of such date.
“Consolidated Interest Expense” means for any period, the interest expense of
the Borrower and its consolidated Subsidiaries (excluding Project Finance
Subsidiaries), determined on a consolidated basis for such period.
“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of EPD and its consolidated subsidiaries after deducting
therefrom:
(a) all current liabilities (excluding (A) any current liabilities that by their
terms are extendable or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed, and (B) current maturities of long-term debt); and
(b) the value (net of any applicable reserves) of all goodwill, trade names,
trademarks, patents and other like intangible assets, all as set forth, or on a
pro forma basis would be set forth, on the consolidated balance sheet of EPD and
its consolidated subsidiaries for EPD's most recently completed fiscal quarter,
prepared in accordance with GAAP.
“Consolidated Net Worth” means as to any Person, at any date of determination,
the sum of (i) preferred stock (if any), (ii) an amount equal to (a) the face
amount of outstanding Hybrid Securities not in excess of 15% of Consolidated
Total Capitalization times (b) sixty-two and one-half percent (62.5%), (iii) par
value of common stock, (iv) capital in excess of par value of common stock, (v)
limited liability company capital or equity, and (vi) retained earnings, less
treasury stock (if any), of such Person, all as determined on a consolidated
basis.
“Consolidated Total Capitalization” means the sum of (i) Consolidated
Indebtedness and (ii) Borrower’s Consolidated Net Worth.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Debt Coverage Ratio” means the ratio of Consolidated Indebtedness to
Consolidated EBITDA.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means at any time, subject to Section 2.21(b), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to
6

--------------------------------------------------------------------------------


make a Loan or make any other payment due hereunder (each, a “funding
obligation”), (ii) any Lender that has notified the Administrative Agent or the
Borrower in writing, or has stated publicly, that it does not intend to comply
with its funding obligations hereunder or generally under other agreements in
which it commits to extend credit and has not retracted such statement or
announcement, (iii) any Lender that has defaulted on its funding obligations
under any other loan agreement or credit agreement or other financing agreement,
(iv) any Lender that has, for three or more Business Days after written request
of the Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), or (v) any Lender (x)
with respect to which a Lender Insolvency Event has occurred and is continuing
with respect to such Lender or its Parent Company or (y) that has, or its Parent
Company has, become the subject of a Bail-In Action.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (v) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to Section
2.21(b)) upon notification of such determination by the Administrative Agent to
the Borrower and the Lenders.
“Designated Persons” means a person or entity: (i) listed in the annex to, or
otherwise the subject of the provisions of, any executive order administered by
OFAC or the U.S. Department of State or (ii) named as a “Specially Designated
National and Blocked Person” or a “Foreign Sanctions Evaders” on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or is otherwise
the subject of any Sanctions Laws and Regulations.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on or prior to September 30, 2019 specified in
the notice referred to in the last sentence of Section 4.01.
“Enterprise GP” means Enterprise Products Holdings LLC, a Delaware limited
liability company, the general partner of EPD.
7

--------------------------------------------------------------------------------


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“EPCO” means Enterprise Products Company, a Texas corporation.
“EPD” means Enterprise Products Partners L.P., a Delaware limited partnership,
any legal successor entity thereto, or any other Person that is the “Guarantor”
as defined in the March 15, 2000 Indenture or any replacement or supplemental
indenture.
“EPD Guaranty Agreement” means an agreement in form and substance satisfactory
to the Administrative Agent by EPD guaranteeing, unconditionally, payment of any
principal of or interest on the Loans or any other amount payable under this
Agreement, when and as the same shall become due and payable.
“Equity Interest” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” as defined in
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or
8

--------------------------------------------------------------------------------


partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to LIBOR.
“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
each Eurodollar Borrowing means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Lender with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income  by the United States of America, by any state thereof or the
District of Columbia or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or where
it is resident or carrying on business, (b) any branch profits taxes imposed by
the United States of America, any state thereof or the District of Columbia or
any similar tax imposed by any other jurisdiction in which the Administrative
Agent, such Lender or such other recipient is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any United States withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender's failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a) and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Existing Credit Facility” means the revolving credit facility of the Borrower
under that certain 364-Day Revolving Credit Agreement dated as of September 12,
2018, among the Borrower, Citibank, N.A., as administrative agent, and the
lenders party thereto, together with any and all amendments and supplements
thereto.
9

--------------------------------------------------------------------------------


“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender's Loans.
“FATCA” means the Foreign Account Tax Compliance Act, sections 1471 through 1474
of the Code and any regulations or official interpretations thereof (other than
for purposes of Section 2.17(f), as such Code sections, regulations and official
interpretations are in effect as of the date of this Agreement).
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Manager on behalf of the Borrower.
“Foreign Lender” means any Lender that  is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.
“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices.
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and (iii)
substantially all the assets of which consist of (A)
10

--------------------------------------------------------------------------------


subordinated debt of the Borrower or a Subsidiary of the Borrower, and (B)
payments made from time to time on the subordinated debt.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for the repayment of money borrowed which are or should be shown on
a balance sheet as debt in accordance with GAAP, (b) obligations of such Person
as lessee under leases which, in accordance with GAAP, are capital leases,
(c) guaranties of such Person of payment or collection of any obligations
described in clauses (a) and (b) of other Persons; and (d) all obligations of
such Person under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing if the obligation
under such synthetic lease, tax retention operating lease, off-balance sheet
loan or similar off-balance sheet financing, as the case may be, is considered
indebtedness for borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP; provided, that (i) clauses (a) and (b)
include, in the case of obligations of the Borrower or any Subsidiary, only such
obligations as are or should be shown as debt or capital lease liabilities on a
consolidated balance sheet of the Borrower in accordance with GAAP, (ii) clause
(c) includes, in the case of guaranties granted by the Borrower or any
Subsidiary, only such guaranties of obligations of another Person that are or
should be shown as debt or capital lease liabilities on a consolidated balance
sheet of such Person in accordance with GAAP, and (iii) the liability of any
Person as a general partner of a partnership for Indebtedness of such
partnership, if such partnership is not a Subsidiary of such Person, shall not
constitute Indebtedness.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Index Debt” means senior, unsecured, non-credit enhanced (except for any
guaranty by EPD) Indebtedness of the Borrower.
“Information Memorandum” means the Confidential Information Memorandum dated
August, 2019 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, and being in the form of
attached Exhibit C.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three (3) months' duration, each day that occurs an integral
multiple of three (3) months after the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last
11

--------------------------------------------------------------------------------


calendar month of such Interest Period.  For purposes of this definition, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.01(b), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
“LIBOR” means, subject to the implementation of a LIBOR Successor Rate in
accordance with Section 2.14A,
(a) for any interest rate calculation with respect to a Eurodollar Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
dollars for a period equal to the applicable Interest Period as administered by
the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor quoting service approved by the Administrative Agent,
and as displayed on the Reuters screen page that displays such rate (page
LIBOR01 or LIBOR02 as of the Effective Date), at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period and, if, for any reason, such rate, or any successor thereto or
substitute therefor, is not so published then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the interest rates per
annum at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the respective principal London offices of
the Reference Banks in immediately available funds in the London interbank
market at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the commencement of such Interest Period, and
(b) for any interest rate calculation with respect to an ABR Loan, the rate of
interest per annum determined on the basis of the rate for deposits in dollars
for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as administered by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, and as displayed on the
Reuters screen page that displays such rate (page LIBOR01 or LIBOR02 as of the
Effective Date), at approximately 11:00 a.m. (London time) on such date of
determination, or, if such date is not a Business Day, then the immediately
preceding Business Day, and if, for any reason, such rate, or any successor
thereto or substitute therefor, is not so published then “LIBOR” for such ABR
Loan shall be determined by the Administrative Agent to be the arithmetic
average of the interest rates per annum at which dollar deposits of $5,000,000
and for a one month maturity are offered by the respective principal London
offices of the Reference Banks in immediately available
12

--------------------------------------------------------------------------------


funds in the London interbank market at approximately 11:00 a.m. (London time)
on such date of determination;
provided, with respect to clauses (a) and (b) above, (i) no Reference Bank shall
be obligated or required to provide any such rate, (ii) the Administrative Agent
shall receive offered rates from at least two (2) Reference Banks and shall not
be required to disclose to the Borrower an individual Reference Bank’s offered
rate or the identity of the Reference Banks providing such rates, and (iii)
Borrower agrees that any disclosure by the Administrative Agent to the Borrower
of the identity of any Reference Bank and/or any offered rate by any Reference
Bank shall be kept confidential.
Notwithstanding the foregoing, (x) in no event shall LIBOR (or any LIBOR
Successor Rate) be less than 0%, and (y) unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 2.14A, in
the event that a LIBOR Successor Rate is implemented, then all references herein
to LIBOR shall be deemed references to such LIBOR Successor Rate.
“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.14A.
“LIBOR Successor Rate Conforming Changes” means, with respect to any LIBOR
Successor Rate, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent
reasonably determines are necessary to reflect the adoption and implementation
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent reasonably determines that adoption of any
portion of such market practice is not administratively feasible, or, if no
market practice for the administration of the LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).
“LIBOR Unavailability Date” has the meaning assigned to such term in Section
2.14A.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.  For avoidance of doubt, operating
leases are not “Liens”.
“Loans” means the loans made by the Lenders to the Borrower pursuant to Section
2.03.
“Manager” means Enterprise Products OLPGP, Inc., a Delaware corporation.
“March 15, 2000 Indenture” means that certain Indenture dated as of March 15,
2000, among the Borrower, EPD and Wells Fargo Bank, National Association,
successor-in-interest to Wachovia Bank, National Association, f/k/a First Union
National Bank, as Trustee.
13

--------------------------------------------------------------------------------


“Material Adverse Change” means a material adverse change, from that in effect
on December 31, 2018, in the financial condition or results of operations of the
Borrower and its consolidated Subsidiaries taken as a whole, as indicated in the
most recent quarterly or annual financial statements, except as otherwise
disclosed in the Borrower's and/or EPD's filings with the SEC prior to the date
hereof.
“Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Borrower and its consolidated
Subsidiaries taken as a whole, as indicated in the most recent quarterly or
annual financial statements.
“Material Indebtedness” means Indebtedness (other than the Loans), of any one or
more of the Borrower and its Subsidiaries (other than Project Finance
Subsidiaries) in an aggregate principal amount exceeding $100,000,000.
“Material Project” means the construction or expansion of any capital project of
the Borrower or any of its Subsidiaries, the aggregate capital cost of which
exceeds $50,000,000.
“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project:
(A) prior to the Commercial Operation Date of a Material Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Material Project) of an
amount to be approved by the Administrative Agent as the projected Consolidated
EBITDA of Borrower and its Subsidiaries attributable to such Material Project
for the first 12-month period following the scheduled Commercial Operation Date
of such Material Project (such amount to be determined based on customer
contracts or tariff-based customers relating to such Material Project, the
creditworthiness of the other parties to such contracts or such tariff-based
customers, and projected revenues from such contracts, tariffs, capital costs
and expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other factors deemed
appropriate by Administrative Agent), which may, at the Borrower's option, be
added to actual Consolidated EBITDA for the Borrower and its Subsidiaries for
the fiscal quarter in which construction of such Material Project commences and
for each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA of the Borrower
and its Subsidiaries attributable to such Material Project following such
Commercial Operation Date); provided that if the actual Commercial Operation
Date does not occur by the scheduled Commercial Operation Date, then the
foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
Commercial Operation Date, by the following percentage amounts depending on the
period of delay (based on the period of actual delay or then-estimated delay,
whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not
more than 180 days, 25%, (iii) longer than 180 days but not more than 270 days,
50%, and (iv) longer than 270 days, 100%; and
(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project (determined in the same manner as set
14

--------------------------------------------------------------------------------


forth in clause (A) above) for the balance of the four full fiscal quarter
period following such Commercial Operation Date, which may, at the Borrower's
option, be added to actual Consolidated EBITDA for the Borrower and its
Subsidiaries for such fiscal quarters.
Notwithstanding the foregoing:
(i) no such additions shall be allowed with respect to any Material Project
unless:
(a) not later than 30 days prior to the delivery of any certificate required by
the terms and provisions of Section 5.01(e) to the extent Material Project
EBITDA Adjustments will be made to Consolidated EBITDA in determining compliance
with Section 6.07, the Borrower shall have delivered to the Administrative Agent
written pro forma projections of Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to such Material Project and
(b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and
(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 15% of the total actual Consolidated EBITDA of the
Borrower and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Material Project EBITDA
Adjustments).
“Material Subsidiary” means each Subsidiary of the Borrower that, as of the last
day of the fiscal year of the Borrower most recently ended prior to the relevant
determination of Material Subsidiaries, has a net worth determined in accordance
with GAAP that is greater than 10% of the Consolidated Net Worth of the Borrower
as of such day.
“Maturity Date” means the date 364 days after the Effective Date; provided, if
the Borrower has elected the Term-Out option in accordance with Section 2.01(c),
“Maturity Date” shall mean the date one year and 364 days after the Effective
Date (the “Term Loan Maturity Date”); provided, however, in either case, if such
date is not a Business Day, then the Maturity Date shall be the Business Day
immediately preceding such date.
“Moody's” means Moody's Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Multi-Year Credit Facility” means the revolving credit facility of the Borrower
under that certain Revolving Credit Agreement dated September 13, 2017, among
the Borrower, Wells Fargo Bank, National Association, as administrative agent,
and the lenders party thereto, as amended by First Amendment to Revolving Credit
Agreement of even date herewith, together with any and all other amendments and
supplements thereto and restatements thereof.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
15

--------------------------------------------------------------------------------


“Notes” means any promissory notes issued by the Borrower pursuant to Section
2.10(e).
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement.
“Parent Company” means, with respect to a Lender (i) the bank holding company
(as defined in Federal Reserve Board Regulation Y) of such Lender, if any, (ii)
with respect to a Foreign Lender, any entity which is a parent of such Foreign
Lender, and/or (iii) any Person owning, beneficially or of record, directly or
indirectly, a majority of the Equity Interests of such Lender.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Liens” means:
(a) liens upon rights-of-way for pipeline purposes;
(b) any statutory or governmental lien or lien arising by operation of law, or
any mechanics', repairmen's, materialmen's, suppliers', carriers', landlords',
warehousemen's or similar lien incurred in the ordinary course of business which
is not yet due or which is being contested in good faith by appropriate
proceedings and any undetermined lien which is incidental to construction,
development, improvement or repair; or any right reserved to, or vested in, any
municipality or public authority by the terms of any right, power, franchise,
grant, license, permit or by any provision of law, to purchase or recapture or
to designate a purchaser of, any property;
(c) liens for taxes, assessments, charges and levies which are (i) for the then
current year, (ii) not at the time delinquent, or (iii) delinquent but the
validity or amount of which is being contested at the time by the Borrower, any
Subsidiary or EPD in good faith by appropriate proceedings;
(d) liens of, or to secure performance of, leases, other than capital leases, or
any lien securing industrial development, pollution control or similar revenue
bonds;
(e) any lien upon property or assets acquired or sold by the Borrower, any
Subsidiary or EPD resulting from the exercise of any rights arising out of
defaults on receivables;
(f) any lien in favor of the Borrower, any Subsidiary or EPD; or any lien upon
any property or assets of the Borrower, any Subsidiary or EPD permitted under
the March 15, 2000 Indenture, or any replacement indenture containing similar
terms and conditions with respect thereto;
(g) any lien in favor of the United States of America or any state thereof, or
any department, agency or instrumentality or political subdivision of the United
States of America or any state thereof, to secure partial, progress, advance, or
other payments pursuant to any contract
16

--------------------------------------------------------------------------------


or statute, or any debt incurred by the Borrower, any Subsidiary or EPD for the
purpose of financing all or any part of the purchase price of, or the cost of
constructing, developing, repairing or improving, the property or assets subject
to such lien;
(h) any lien incurred in the ordinary course of business in connection with
workmen's compensation, unemployment insurance, temporary disability, social
security, retiree health or similar laws or regulations or to secure obligations
imposed by statute or governmental regulations;
(i) liens in favor of any Person to secure obligations under provisions of any
letters of credit, bank guarantees, bonds or surety obligations required or
requested by any Governmental Authority in connection with any contract or
statute; or any lien upon or deposits of any assets to secure performance of
bids, trade contracts, leases or statutory obligations;
(j) any lien upon any property or assets created at the time of acquisition of
such property or assets by the Borrower, any Subsidiary or EPD or within one
year after such time to secure all or a portion of the purchase price for such
property or assets or debt incurred to finance such purchase price, whether such
debt was incurred prior to, at the time of or within one year after the date of
such acquisition; or any lien upon any property or assets to secure all or part
of the cost of construction, development, repair or improvements thereon or to
secure debt incurred prior to, at the time of, or within one year after
completion of such construction, development, repair or improvements or the
commencement of full operations thereof (whichever is later), to provide funds
for any such purpose;
(k) any lien upon any property or assets (i) existing thereon at the time of the
acquisition thereof by the Borrower, any Subsidiary or EPD, (ii) existing
thereon at the time such Person becomes a Subsidiary by acquisition, merger or
otherwise, or (iii) acquired by any Person after the time such Person becomes a
Subsidiary by acquisition, merger or otherwise, to the extent such lien is
created by security documents existing at the time such Person becomes a
Subsidiary and not added to such security documents in contemplation thereof;
(l) liens imposed by law or order as a result of any proceeding before any court
or regulatory body that is being contested in good faith, and liens which secure
a judgment or other court-ordered award or settlement as to which the Borrower,
the applicable Subsidiary or EPD has not exhausted its appellate rights;
(m) any extension, renewal, refinancing, refunding or replacement (or successive
extensions, renewals, refinancing, refunding or replacements) of liens, in whole
or in part, referred to in clauses (a) through (l) above; provided, however,
that any such extension, renewal, refinancing, refunding or replacement lien
shall be limited to the property or assets covered by the lien extended,
renewed, refinanced, refunded or replaced and that the obligations secured by
any such extension, renewal, refinancing, refunding or replacement lien shall be
in an amount not greater than the amount of the obligations secured by the lien
extended, renewed, refinanced, refunded or replaced and any expenses of the
Borrower, its Subsidiaries and EPD (including any premium) incurred in
connection with such extension, renewal, refinancing, refunding or replacement;
or
(n) any lien resulting from the deposit of moneys or evidence of indebtedness in
trust for the purpose of defeasing debt of the Borrower, any Subsidiary or EPD;.
17

--------------------------------------------------------------------------------


“Permitted Sale/Leaseback Transactions” means any Sale/Leaseback Transaction:
(a) which occurs within one year from the date of completion of the acquisition
of the Principal Property subject thereto or the date of the completion of
construction, development or substantial repair or improvement, or commencement
of full operations on such Principal Property, whichever is later; or
(b) involves a lease for a period, including renewals, of not more than three
years; or
(c) the Borrower, any Subsidiary or EPD would be entitled to incur Indebtedness,
in a principal amount equal to the Attributable Indebtedness with respect to
such Sale/Leaseback Transaction, secured by a Lien on the property subject to
such Sale/Leaseback Transaction pursuant to Section 6.02 without equally and
ratably securing the Indebtedness under this Agreement pursuant to such Section;
or
(d) the Borrower, any Subsidiary or EPD, within a one-year period after such
Sale/Leaseback Transaction, applies or causes to be applied an amount not less
than the Attributable Indebtedness from such Sale/Leaseback Transaction to (a)
the prepayment, repayment, redemption, reduction or retirement of any
Indebtedness of the Borrower, any Subsidiary or EPD that is not subordinated to
the Indebtedness under this Agreement, or (b) the expenditure or expenditures
for Principal Property used or to be used in the ordinary course of business of
the Borrower, its Subsidiaries or EPD.
Notwithstanding the foregoing provisions of this definition, any Sale/Leaseback
Transaction not covered by clauses (a) through (d), inclusive, of this
definition, shall nonetheless be a Permitted Sale/Leaseback Transaction if the
Attributable Indebtedness from such Sale/Leaseback Transaction, together with
the aggregate principal amount of outstanding Indebtedness (other than
Indebtedness under this Agreement and Indebtedness under the March 15, 2000
Indenture) secured by Liens other than Permitted Liens upon Principal
Properties, does not exceed 10% of Consolidated Net Tangible Assets.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect.  Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
“Principal Property” means whether owned or leased on the date hereof or
thereafter acquired:
(a) any pipeline assets of the Borrower, any Subsidiary or EPD, including any
related facilities employed in the transportation, distribution, storage or
marketing of refined petroleum
18

--------------------------------------------------------------------------------


products, natural gas liquids, and petrochemicals, that are located in the
United States of America or any territory or political subdivision thereof; and
(b) any processing or manufacturing plant or terminal owned or leased by the
Borrower, any Subsidiary or EPD that is located in the United States or any
territory or political subdivision thereof;
except, in the case of either of the foregoing clauses (a) or (b):
(i) any such assets consisting of inventories, furniture, office fixtures and
equipment (including data processing equipment), vehicles and equipment used on,
or useful with, vehicles; and
(ii) any such assets, plant or terminal which, in the opinion of the Board of
Directors (as defined in the March 15, 2000 Indenture), is not material in
relation to the activities of the Borrower or of EPD and its subsidiaries taken
as a whole.
“Program” means the buy-back program initiated by EPD whereby EPD or the
Borrower may after January 31, 2019 buy back up to the number of publicly held
Common Units the aggregate purchase price of which is $2,000,000,000.
“Project Finance Subsidiaries” means a Subsidiary that is (A) created
principally to (i) construct or acquire any asset or project that will be or is
financed solely with Project Financing for such asset or project, related equity
investments and any loans to, or capital contributions in, such Subsidiary that
are not prohibited hereby, (ii) own an Equity Interest in a Project Finance
Subsidiary, and/or (iii) own an interest in any such asset or project and (B)
designated as a Project Finance Subsidiary by the Borrower in writing to
Administrative Agent.
“Project Financing” means Indebtedness incurred by a Project Finance Subsidiary
to finance the acquisition or construction of any asset or project which
Indebtedness does not permit or provide for recourse against the Borrower or any
of its Subsidiaries (other than any Project Finance Subsidiary) and other than
recourse that consists of rights to recover dividends paid by such Project
Finance Subsidiary.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Reference Banks” means Citibank, N.A., and each other Lender as the Borrower,
the Administrative Agent and such Lender shall agree; provided, .any Reference
Bank may resign from such role at any time without the consent of the Borrower,
the Administrative Agent or any other Person, and any such resignation shall be
effective whether or not a replacement Reference Bank is named.
“Register” has the meaning set forth in Section 9.04(c).
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
19

--------------------------------------------------------------------------------


“Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the total Exposures and
unused Commitments at such time; provided, if the Loans have been converted to
Term Loans pursuant to Section 2.01(c), from and after the effective date of
such conversion, “Required Lenders” means Lenders having more than 50% of the
aggregate outstanding principal amount of the Term Loans.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Equity Interests of
the Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests of EPD or the Borrower or any option, warrant or other right to
acquire any Equity Interests of EPD or the Borrower.
“Sale/Leaseback Transaction” means any arrangement with any Person providing for
the leasing, under a lease that is not a capital lease under GAAP, by the
Borrower, or a Subsidiary (other than a Project Finance Subsidiary) or EPD of
any Principal Property, which property has been or is to be sold or transferred
by the Borrower, such Subsidiary or EPD to such Person in contemplation of such
leasing.
“Sanctions Laws and Regulations” means economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
“S&P” means Standard & Poor's Ratings Services, a division of McGraw Hill
Companies, Inc.
“SEC” has the meaning set forth in Section 5.01(a).
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests, are, as of such
date, owned, controlled or held by the parent and one or more subsidiaries of
the parent.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Loans” has the meaning set forth in Section 2.01(c).
“Term-Out” means Borrower’s election, at its option, to have the entire
principal balance of the Loans then outstanding continued as non-revolving Term
Loans as provided in Section 2.01(c).
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.
20

--------------------------------------------------------------------------------


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to LIBOR or the Alternate Base Rate.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(e)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding mascu-line,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with (i) except for purposes of Section 6.07, GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until
21

--------------------------------------------------------------------------------


such notice shall have been withdrawn or such provision amended in accordance
herewith; and (ii) for purposes of Section 6.07, GAAP, as in effect on June 30,
2019.
SECTION 1.05.  Divisions.  For all purposes hereunder, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.
ARTICLE II
The Credits
SECTION 2.01.  Commitments.  (a)  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender's Exposure exceeding such Lender's Commitment or
(ii) the sum of the total Exposures exceeding the total Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.
(b) The Borrower shall have the right, without the consent of the Lenders but
with the prior approval of the Administrative Agent, not to be unreasonably
withheld, to cause from time to time an increase in the total Commitments of the
Lenders by adding to this Agreement one or more additional Lenders or by
allowing one or more Lenders to increase their respective Commitments;
provided however (i) no Event of Default shall have occurred hereunder which is
continuing, (ii) no such increase shall cause the aggregate Commitments
hereunder to exceed $1,700,000,000, and (iii) no Lender's Commitment shall be
increased without such Lender's consent.
(c) Provided no Default or Event of Default has occurred and is continuing, the
Borrower may, upon prior written notice to the Administrative Agent sent not
less than fifteen (15) days and not more than sixty (60) days prior to the
Maturity Date, elect to have the entire principal balance of the Loans then
outstanding continued as non-revolving term loans (the “Term Loans”) due and
payable on the Term Loan Maturity Date; provided, the Borrower may exercise the
Term-Out only once during the term of this Agreement, such exercise shall result
in the permanent termination of the Commitments, and the Borrower may repay, but
not reborrow, the Term Loans.  As a condition precedent to the Term-Out, the
Borrower shall deliver to the Administrative Agent a certificate of the Borrower
dated the effective date of the Term-Out signed by a Financial Officer of the
Borrower, certifying that: (i) the resolutions adopted by the Borrower approving
or consenting to the Term-Out are attached thereto and such resolutions are true
and correct and have not been altered, amended or repealed and are in full force
and effect and (ii) before and after giving effect to the Term-Out, (A) the
representations and warranties contained in Article III and the EPD Guaranty
Agreement are true and correct in all material respects on and as of the
effective date of the Term-Out, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct in all material respects as of such earlier date and (B) that
no Default or Event of Default exists, is continuing, or would result from the
Term-Out.  The Borrower agrees to pay to
22

--------------------------------------------------------------------------------


the Administrative Agent for the account of each Lender a one-time Term-Out fee
equal to 1.00% of the outstanding principal of the Term Loans so continued,
which shall be due and payable on the effective date of the Term-Out.  The
Borrower hereby agrees to pay any and all costs (if any) required pursuant to
Section 2.16 incurred by any Lender in connection with the exercise of the
Term-Out.
SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender's failure to make Loans as
required.
(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith. 
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accord-ance with the terms of this Agreement.
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments.  Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of twelve Eurodollar Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.  Requests for Borrowings.   To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing (or, upon the
implementation of a LIBOR Successor Rate in accordance with Section 2.14A, by
the relevant time and date with respect thereto) or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
23

--------------------------------------------------------------------------------


(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v) the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month's duration.  Promptly following
receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.
SECTION 2.04.  Reserved.
SECTION 2.05.  Reserved.
SECTION 2.06.  Reserved.
SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account designated by the Borrower in the applicable Borrowing Request.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date, or with respect to an ABR Loan, prior to 12:30 p.m.,
New York City time on the date, of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to such Borrowing.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender's Loan
included in such Borrowing.
SECTION 2.08.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this
24

--------------------------------------------------------------------------------


Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration, in the case of a Eurodollar
Borrowing.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
25

--------------------------------------------------------------------------------


SECTION 2.09.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall termi-nate on the earlier of (i) the Maturity
Date and (ii) the date the Loans are converted to Term Loans pursuant to Section
2.01(c).
(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the total Exposures would exceed the total Commitments.
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date
or, if the Loans have been converted to Term Loans pursuant to Section 2.01(c),
each Term Loan on the Term Loan Maturity Date.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
26

--------------------------------------------------------------------------------


(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and substantially in the form
of (i) with respect to Loans, in the form of note attached hereto as Exhibit F. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).
SECTION 2.11.  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.   Each partial prepayment of
any Borrowing shall be in an amount that is an integral multiple of $1,000,000
and not less than $1,000,000 in the case of an ABR Borrowing, or $3,000,000 in
the case of a Eurodollar Borrowing.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and any breakfunding payments due under Section 2.16.
SECTION 2.12.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, (i) if
such Lender continues to have any Exposure after its Commitment terminates, then
such facility fee shall continue to accrue on the daily amount of such Lender's
Exposure from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Exposure, and (ii) if
such Commitment termination is pursuant to the conversion of such Lender’s Loans
to Term Loans pursuant to Section 2.01(c), such facility fee shall thereafter
accrue on the daily outstanding principal amount of such Lender’s Term Loan from
and including the date on which such conversion occurs to but excluding the date
on which such Term Loan is paid in full.  Accrued facility fees shall be payable
in arrears on the last day of March, June, September and December of each year,
on the date on which the Commitments terminate and, if applicable, on the Term
Loan Maturity Date, commencing on the first such date to occur after the date
hereof; provided that any facility fees accruing after the date on which the
Commitments terminate (other than pursuant to the conversion of the Loans to
Term Loans pursuant to Section 2.01(c)) shall be payable on demand.
27

--------------------------------------------------------------------------------


All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b) Reserved.
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
(e) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any facility fees accruing during such period pursuant to Section 2.12(a) with
respect to any unfunded portion of such Lender’s Commitment (without prejudice
to the rights of the Non-Defaulting Lenders in respect of any fees due such
Non-Defaulting Lenders under such Section 2.12(a)).
SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest on each day at the Alternate Base Rate for such day plus an amount
equal to the “ABR Spread” set forth in the pricing grid set forth in the defined
term “Applicable Rate” that would be applicable to ABR Loans on such day.
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at LIBOR
for the Interest Period in effect for such Borrowing plus the Applicable Rate.
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments, and, in the
case of Term Loans, on the Term Loan Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e) All interest determined by reference to LIBOR or clauses (b) or (c) of the
definition of “Alternate Base Rate” shall be computed on the basis of a year of
360 days, and all other interest shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day
28

--------------------------------------------------------------------------------


but excluding the last day).  The applicable Alternate Base Rate or LIBOR shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(f) The Borrower shall pay to each Lender, so long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Borrowing of such
Lender during such periods as such Borrowing is a Eurodollar Borrowing, from the
date of such Borrowing until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) LIBOR for the Interest Period in effect for such Eurodollar
Borrowing from (ii) the rate obtained by dividing such LIBOR by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period.  Such additional interest shall be determined by such
Lender.  The Borrower shall from time to time, within 15 days after demand
(which demand shall be accompanied by a certificate comporting with the
requirements set forth in Section 2.15(d)) by such Lender (with a copy of such
demand and certificate to the Administrative Agent) pay to the Lender giving
such notice such additional interest; provided, however, that the Borrower shall
not be required to pay to such Lender any portion of such additional interest
that accrued more than 90 days prior to any such demand, unless such additional
interest was not determinable on the date that is 90 days prior to such demand.
SECTION 2.14.  Alternate Rate of Interest.  Unless and until a LIBOR Successor
Rate is implemented in accordance with Section 2.14A below, if prior to the
commencement of any Interest Period for a Eurodollar Borrowing:
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining LIBOR, as applicable, for such Interest Period; or
(b) the Administrative Agent is advised by the Required Lenders that LIBOR for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
SECTION 2.14A.  LIBOR Successor Rate.  Notwithstanding anything to the contrary
herein or in any other loan document, if the ICE Benchmark Administration (or a
successor quoting service), the applicable supervisor or administrator of LIBOR,
the U.S. Federal Reserve System, an insolvency official with jurisdiction over
the administrator for LIBOR, a resolution authority with jurisdiction over the
administrator for LIBOR, or a court or an entity with similar insolvency or
resolution authority over the administrator for LIBOR has made a public
statement or publication (i) announcing that the administrator of LIBOR has
ceased or will cease to provide LIBOR, permanently or indefinitely; provided
that at the time of such statement or publication,
29

--------------------------------------------------------------------------------


there is no successor administrator that will continue to provide LIBOR,
(ii) announcing that LIBOR is no longer representative, or (iii) identifying a
specific date after which LIBOR will no longer be made available or used for
determining the interest rate of loans in dollars in the U.S. syndicated loan
market (the date of such announcement or publication with respect to (i) and
(ii) above, and the specific date specified in such announcement or publication
in the case of (iii) above, if any, shall be hereafter referred to as the “LIBOR
Unavailability Date”, then the Administrative Agent will, with the consent of
Borrower, determine an alternate benchmark rate to replace LIBOR then in effect,
giving due consideration to (x) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the relevant Governmental
Authority or (y) any evolving or then-prevailing market convention substitute
rate of interest for LIBOR applicable to syndicated loans in the United States
at such time (any such proposed rate, a “LIBOR Successor Rate”); provided that
if any such rate is less than zero, the LIBOR Successor Rate shall be deemed to
be zero for purposes of this Agreement.  Such LIBOR Successor Rate shall become
effective for all purposes of this Agreement at 5:00 p.m. on the fifth (5th)
Business Day after the Administrative Agent shall have posted such proposed
LIBOR Successor Rate to the Lenders unless, prior to such time, the Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such LIBOR Successor
Rate. Upon the effectiveness of a LIBOR Successor Rate in accordance with this
Section 2.14A, the Administrative Agent and the Borrower may amend this
Agreement to replace LIBOR with such LIBOR Successor Rate and make any LIBOR
Successor Rate Conforming Changes.  If no LIBOR Successor Rate has been
determined hereunder and the LIBOR Unavailability Date has occurred, the
Administrative Agent will promptly so notify the Borrower and each Lender in
writing and thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended (to the extent of the affected Eurodollar
Loans or Interest Periods). Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans (to the extent of the affected Eurodollar Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of ABR Loans in the amount specified therein.
SECTION 2.15.  Illegality; Increased Costs.  (a)  If any Change in Law shall
make it unlawful or impossible for any Lender to make, maintain or fund its
Eurodollar Loans, such Lender shall so notify the Administrative Agent.  Upon
receipt of such notice, the Administrative Agent shall immediately give notice
thereof to the other Lenders and to the Borrower, whereupon until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans shall be suspended.  If such Lender shall determine that it may
not lawfully continue to maintain and fund any of its outstanding Eurodollar
Loans to maturity and shall so specify in such notice, the Borrower shall
immediately prepay (which prepayment shall not be subject to Section 2.11) in
full the then outstanding principal amount of such Eurodollar Loans, together
with the accrued interest thereon.
(b) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in
Section 2.13(f)); or
30

--------------------------------------------------------------------------------


(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or main-taining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receiv-able by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(c) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's policies and the policies of such Lender's holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.
(d) A certificate of a Lender setting forth, in reasonable detail showing the
computation thereof, the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in paragraphs (a), (b)
or (c) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  Such certificate shall further certify that
such Lender is making similar demands of its other similarly situated
borrowers.  The Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof, if such certificate
complies herewith.
(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender's right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof (to the extent that
such period of retroactive effect is not already included in such 90-day
period).
SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
(excluding loss of anticipated profits) attributable to such event.  A
certifi-cate of any Lender setting forth, in reasonable detail showing the
computation thereof, any amount or
31

--------------------------------------------------------------------------------


amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof, if such certificate complies herewith.
SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or any
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b) In addition, without duplication of any obligation in Section 2.17(a) or
(c), the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(c) Without duplication of any other obligation in this Section 2.17, the
Borrower shall indemnify the Administrative Agent and each Lender, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by the Administrative Agent or such Lender, as the case may
be, on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority;
provided that the Borrower shall not be required to indemnify or reimburse the
Administrative Agent or a Lender pursuant to this Section for any Indemnified
Taxes or Other Taxes imposed or asserted more than 90 days prior to the date
that the Administrative Agent or such Lender notifies the Borrower of the
Indemnified Taxes or Other Taxes imposed or asserted and of the Administrative
Agent’s or such Lender's intention to claim compensation therefor;
provided further that, if the Indemnified Taxes or Other Taxes imposed or
asserted giving rise to such claims are retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof (to the extent that such period of retroactive effect is not already
included in such 90-day period).  A certificate setting forth, in reasonable
detail showing the computation thereof, the amount of such payment or liability
delivered to the Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e) Status of Lenders.


32

--------------------------------------------------------------------------------


(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any loan document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by any law, rule or regulation or in the interpretation
or application thereof by any Governmental Authority or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) and (B) and Section 2.17(f) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a “United States person” as defined in section 7701(a)(30) of the
Code,
(A) any Lender that is a “United States person” as defined in section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from United States federal backup
withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) with respect to payments of interest under any loan document, executed
copies of IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “interest” article of an income tax treaty to which the United States is
a party, and with respect to any other applicable payments under any loan
document, IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an
exemption from, or reduction of, United States federal withholding tax pursuant
to the “business profits” or “other income” article of such tax treaty;
(2) executed copies of IRS Form W-8ECI;
(3) a certificate substantially in the form of Exhibit G-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of section
33

--------------------------------------------------------------------------------


881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”), and executed copies of IRS Form W-8BEN-E or IRS Form
W-8BEN, as applicable; or
(4) executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner; and
(iii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority as a basis for claiming exemption from or a reduction in United States
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed thereby to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.
Each Lender agrees that if any form or certification it previously delivered
under this Section 2.17 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.
(f) FATCA.  If a payment made to a Lender under any loan document would be
subject to United States federal withholding tax imposed by FATCA if such Lender
fails to comply with the applicable reporting requirements of FATCA (including
those contained in section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority (including as prescribed by section 1471(b)(3)(C)(i) of
the Code) and such additional documentation reasonably requested by the Borrower
or the Administrative Agent as may be necessary for the Borrower or the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.17(f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
(g) Treatment of Certain Refunds.  If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall
34

--------------------------------------------------------------------------------


pay to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, that the Borrower, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section 2.17 shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
(h) Except for a request by the Borrower under Section 2.19(b), no Foreign
Lender shall be entitled to the benefits of Sections 2.17(a) or 2.17(c) if
withholding tax is imposed on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement or designates a new
lending office.
SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
2.15, 2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York City time, on the
date when due, in immediately available funds, without set-off or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices in New York, New York
at such payment account as designated by Administrative Agent, except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto; provided, if any Lender shall become a
Defaulting Lender, from and after the date upon which such Lender shall have
become a Defaulting Lender, any payment made on account of principal of or
interest on the Loans shall be applied as set forth in Section 2.21(a)(ii),
provided, further, that the application of such payments in accordance herewith
shall not constitute an Event of Default or a Default, and no payment of
principal of or interest on the Loans of such Defaulting Lender shall be
considered to be overdue, if, had such payments been applied without regard
hereto, no such Event of Default or Default would have occurred and no such
payment of principal of or interest on the Loans of such Defaulting Lender would
have been overdue.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.
35

--------------------------------------------------------------------------------


(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered,  such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender's obligations under such Sections until all such
unsatisfied obligations are fully paid.
SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15 or Section 2.13(f), or if the
Borrower is required to
36

--------------------------------------------------------------------------------


pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13(f), 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.  Subject to the foregoing,
Lenders agree to use reasonable efforts to select lending offices which will
minimize taxes and other costs and expenses for the Borrower.
(b) If any Lender requests compensation under Section 2.13(f) or Section 2.15,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations at par (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unrea-sonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.13(f) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such  assignment
and delegation cease to apply.  If any Lender refuses to assign and delegate all
its interests, rights and obligations under this Agreement after the Borrower
has required such Lender to do so as a result of a claim for compensation under
Section 2.13(f) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such Lender shall not be entitled to receive such compensation or
required payments.
SECTION 2.20.  Separateness.  The Lenders acknowledge and affirm (i) their
reliance on the separateness of EPD, Enterprise GP, Borrower and Manager from
each other and from other Persons, including EPCO, EPCO Holdings, Inc.
(“Finco”), Duncan Family Interests, Inc. (“DFI”), DFI GP Holdings L.P. (“DFI
GP”) and DFI Holdings, LLC (“DFI Holdings”), (ii) that other creditors of the
Borrower, Manager, EPD or Enterprise GP have likely advanced funds to such
Persons in reliance upon the separateness of the Borrower, Manager, EPD and
Enterprise GP from each other and from other Persons, including EPCO, Finco,
DFI, DFI GP and DFI Holdings, (iii) that each of the Borrower, Manager, EPD and
Enterprise GP have assets and liabilities that are separate from those of each
other and from other Persons, including EPCO, Finco, DFI, DFI GP and DFI
Holdings, (iv) that the Loans and other obligations owing under this Agreement,
the Notes and documents related hereto or thereto have not been guaranteed by
Manager, Enterprise GP, EPCO, Finco, DFI, DFI GP or DFI Holdings, and (v) that,
except as
37

--------------------------------------------------------------------------------


other Persons may expressly assume or guarantee this Agreement, the Notes or any
documents related hereto or thereto or any of the Loans or other obligations
thereunder, the Lenders shall look solely to the Borrower and, pursuant to the
EPD Guaranty Agreement, EPD, and their respective property and assets, and any
property pledged as collateral with respect hereto or thereto, for the repayment
of any amounts payable pursuant hereto or thereto and for satisfaction of any
obligations owing to the Lenders hereunder or thereunder and that neither
Enterprise GP nor Manager is personally liable to the Lenders for any amounts
payable or any liability hereunder or thereunder.
SECTION 2.21.  Defaulting Lenders.
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02(b).
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts then owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts then owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.  Upon making any payment to the
Administrative Agent for the account of a Defaulting Lender,
38

--------------------------------------------------------------------------------


the Borrower's obligation to pay such amount to such Defaulting Lender shall be
fully discharged and such Defaulting Lender shall have no recourse to the
Borrower for the payment of such amount.
(iii) Certain Fees.  That Defaulting Lender shall not be entitled to receive any
facility fees with respect to its undrawn Commitment pursuant to Section 2.12(a)
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(b) Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing in their discretion that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par such
portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Exposure of the Lenders to be on a pro rata basis in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender and will be a Non-Defaulting Lender (and such Exposure of each Lender
will automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
(c) Termination of Defaulting Lender Commitment.  The Borrower may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than five
(5) Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of Section
2.21(a)(ii) will apply to all amounts thereafter paid by the Borrower for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly formed, validly existing and (if applicable) in good standing (except,
with respect to Subsidiaries other than Material Subsidiaries, where the failure
to be in good standing, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business in all material respects as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material
39

--------------------------------------------------------------------------------


Adverse Effect, is qualified to do business in, and (if applicable) is in good
standing in, every juris-diction where such qualification is required.
SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower's limited liability company powers and have been duly authorized by all
necessary limited liability company and, if required, member action.  This
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect as of the Effective Date, other than
filings after the Effective Date in the ordinary course of business, (b) will
not violate any law or regulation applicable to the Borrower or the limited
liability company agreement, charter, by-laws or other organizational documents
of the Borrower or any of its Subsidiaries or any order of any Governmental
Authority to which the Borrower or any of its Subsidiaries is subject, (c) will
not violate or result in a default under any material indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or (except for the Existing Credit Facility) give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries that is prohibited
hereby.
SECTION 3.04.  Financial Condition.  The Borrower has heretofore furnished to
the Lenders the consolidated balance sheets of the Borrower and its consolidated
Subsidiaries and the related consolidated statements  of  income, equity and
cash flow of the Borrower and its consolidated Subsidiaries (i) as of and for
the fiscal year ended December 31, 2018, such consolidated financial statements
audited by an independent accounting firm of national standing, and (ii) as of
and for the fiscal quarter and the portion of the fiscal year ended June 30,
2019, unaudited and certi-fied by a Financial Officer.  Such financial
state-ments present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
SECTION 3.05.  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possi-bility of an adverse determination and that, if
adversely deter-mined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any
40

--------------------------------------------------------------------------------


Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.
SECTION 3.06.  Compliance with Laws.  Each of the Borrower and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  No Default has occurred and is continuing.
SECTION 3.07.  Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.08.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.09.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.10.  Disclosure.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. As of the Effective Date,
Borrower hereby certifies that the Borrower qualifies for an express exclusion
to the “legal entity customer” definition under the Beneficial Ownership
Regulation.
SECTION 3.11.  Reserved.
SECTION 3.12.  Margin Securities.  Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan
41

--------------------------------------------------------------------------------


will be used to purchase or carry any margin stock in violation of said
Regulations U or X or to extend credit to others for the purpose of purchasing
or carrying margin stock in violation of said Regulations U or X.
SECTION 3.13.  Anti-Corruption Laws; Sanctions Laws and Regulations.  The
Borrower and its Subsidiaries have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance with Anti-Corruption Laws and applicable Sanctions
Laws and Regulations.  The Borrower and its Subsidiaries and, to the knowledge
of the Borrower and its Subsidiaries, their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions Laws and Regulations in all respects (for the avoidance of doubt, this
representation shall not fail to be true and correct due to any failure or
failures to comply with Anti-Corruption Laws (i) that are isolated and do not
evidence a pervasive or systemic pattern of violations of such laws and
regulations or a significant deficiency in the implementation of the aforesaid
policies and procedures to ensure compliance by the Borrower and its
Subsidiaries with Anti-Corruption Laws or (ii) that arise from actions or
incidents that have been publicly disclosed by the Borrower or disclosed in
writing to the Administrative Agent (with a copy to Lenders), in each case, at
least twenty (20) days prior to the Effective Date).  Neither the Borrower nor
any of its Subsidiaries, or to their knowledge any of their directors or
officers, or any of their respective agents acting or benefiting in any capacity
in connection with this Agreement, is a Designated Person or is knowingly
engaged in any activity that could reasonably be expected to result in such
Person becoming a Designated Person.  No Loan, use of proceeds or other
transaction contemplated by this Agreement will result in a violation of
Anti-Corruption Laws or applicable Sanctions Laws and Regulations by the
Borrower or any of its Subsidiaries.
ARTICLE IV
Conditions
SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the Effective Date which is scheduled
to occur when each of the following conditions is satisfied:
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Christopher S. Wade, in-house counsel for Borrower and EPD and
Bracewell LLP, counsel for Borrower and EPD, substantially in the forms of
Exhibits D-1 and D-2.
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
(1) the organization and existence of the Borrower and EPD, (2) the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, and (3)
with
42

--------------------------------------------------------------------------------


respect to EPD, the authorization of the EPD Guaranty Agreement and any other
legal matters relating to EPD.
(d) The Administrative Agent shall have received the EPD Guaranty Agreement
dated as of the date hereof, duly and validly executed by EPD.
(e) The Administrative Agent shall have received each promissory note requested
by a Lender pursuant to Section 2.10(e), each duly completed and executed by the
Borrower.
(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer, confirming compliance with the
conditions set forth in Section 4.01(h) and paragraphs (a) and (b) of
Section 4.02.
(g) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable to or on behalf of the Administrative Agent, any
Arranger or any Lender on or prior to the Effective Date, including, to the
extent invoiced five (5) Business Days prior to closing, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
(h) As of the Effective Date, no Material Adverse Change exists.
(i) The Lenders shall have received (i) the audited financial statements for the
Borrower and its Subsidiaries for the period ended December 31, 2018, and (ii)
the unaudited financial statements for the Borrower and its Subsidiaries and
EPD's Form 10-Q for the fiscal quarter ending June 30, 2019.
(j) All necessary governmental and third-party approvals, if any, required to be
obtained by the Borrower in connection with the Transactions and otherwise
referred to herein shall have been obtained and remain in effect (except where
failure to obtain such approvals will not have a Material Adverse Effect), and
all applicable waiting periods shall have expired without any action being taken
by any applicable authority.
(k) All obligations and indebtedness under the Existing Credit Facility shall be
contemporaneously refinanced pursuant hereto and the Existing Credit Facility
shall have been terminated and replaced hereby.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing (exclusive of continuations and conversions of
a Borrowing) is subject to the satisfaction of the following conditions:
(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the date of such Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date.
43

--------------------------------------------------------------------------------


(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish, or cause to be furnished,  to the Administrative Agent and each Lender:
(a) within 15 days after filing same with the Securities and Exchange Commission
(“SEC”), copies of each annual report on Form 10-K, quarterly report on Form
10-Q and report on Form 8-K (or any successor or substitute forms) that EPD is
required to file with the SEC pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, and any successor statute (the “Exchange
Act”);
(b) within 15 days after filing same with the SEC, copies of each annual report
on Form 10-K, quarterly report on Form 10-Q and report on Form 8-K (or any
successor or substitute forms) that the Borrower is required to file with the
SEC pursuant to Section 13 or 15(d) of the Exchange Act;
(c) if the Borrower is not subject to the requirements of Section 13 or 15(d) of
the Exchange Act and EPD owns direct subsidiaries (other than the Borrower and
its Subsidiaries), promptly after becoming available and in any event within 105
days after the close of each fiscal year of the Borrower (i) the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such year and (ii) the audited consolidated statements of income,
equity and cash flow of the Borrower and its consolidated Subsidiaries for such
year setting forth in each case in comparative form the corresponding figures
for the preceding fiscal year, which report shall be to the effect that such
statements have been prepared in accordance with GAAP;
(d) if the Borrower is not subject to Section 13 or 15(d) of the Exchange Act
and EPD owns direct subsidiaries (other than the Borrower and its Subsidiaries),
promptly after their becoming available and in any event within 60 days after
the close of each of the first three fiscal quarters of each fiscal year of the
Borrower, (i) the unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and (ii) the unaudited
consolidated statements of income, equity and cash flow of the Borrower for such
quarter, setting forth in each case in comparative form the corresponding
figures for the preceding fiscal year, all of the foregoing certified by a
Financial Officer to have been prepared in accordance with GAAP subject to
normal changes resulting from year-end adjustment and accompanied by a written
discussion of the financial performance and operating results, including the
major assets, of the Borrower for such quarter; and
44

--------------------------------------------------------------------------------


(e) within 60 days after the end of each fiscal quarter of each fiscal year of
the Borrower,  a certificate of a Financial Officer substantially in the form of
Exhibit E (i) certifying as to whether a Default has occurred that is then
continuing and, if a Default has occurred that is then continuing, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) setting forth in reasonable detail calculations demonstrating
compliance with Section 6.07.
SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a) the occurrence of any Event of Default; and
(b) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the Manager on
behalf of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
SECTION 5.03.  Existence; Conduct of Business.  The Borrower will do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, amalgamation, consolidation, liquidation or
dissolution not prohibited under Section 6.03.
SECTION 5.04.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
SECTION 5.05.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, keep in accordance with GAAP proper
books of record and account in which full, true and correct entries are made in
all material respects of all dealings and transactions in relation to its
business and activities.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
SECTION 5.06.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Borrower and its
Subsidiaries will maintain in effect and enforce policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued
45

--------------------------------------------------------------------------------


compliance with Anti-Corruption Laws and applicable Sanctions Laws and
Regulations. The Borrower shall (a) notify the Administrative Agent and each
Lender if the Borrower ceases to fall within an express exclusion to the “legal
entity customer” definition under the Beneficial Ownership Regulation, and (b)
following any such notice, promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or directly
to such Lender, as the case may be, any Beneficial Ownership Certification as
may be required by the Beneficial Ownership Regulation or any other information
or documentation reasonably requested by it for purposes of complying with the
Beneficial Ownership Regulation.
SECTION 5.07.  Use of Proceeds.  The proceeds of the Loans will be used only (a)
for the refinancing of the Indebtedness under the Existing Credit Facility, and
for payment of transaction expenses related to the Transactions, and (b) for
working capital, capital expenditures, acquisitions and other company purposes. 
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X.  The Borrower and its Subsidiaries
shall not, and, to their knowledge, their respective officers, employees,
directors and agents (in their capacity as officers, employees, directors or
agents, respectively, of the Borrower or any of its Subsidiaries), shall not,
use the proceeds of any Loan (i) to fund any activities or business of or with
any Designated Person, or in any country or territory, that at the time of such
funding is the subject of any sanctions under any Sanctions Laws and Regulations
(on the Effective Date, Crimea (Ukraine-related), Cuba, Iran, North Korea, and
Syria), (ii) in any other manner that would result in a material violation of
any Sanctions Laws and Regulations by the Borrower or its Subsidiaries or (iii)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.
SECTION 5.08.  Environmental Matters.  The Borrower has established and
implemented, or will establish and implement, and will cause each of its
Subsidiaries to establish and implement, such procedures as may be necessary to
assure that (except for any failure of the following that, individually or in
the aggregate, does not have a Material Adverse Effect): (i) all property of the
Borrower and its Subsidiaries and the operations conducted thereon are in
compliance with and do not violate the requirements of any Environmental Laws,
(ii) no oil or solid wastes are disposed of or otherwise released on or to any
property owned by the Borrower or its Subsidiaries except in compliance with
Environmental Laws, (iii) no Hazardous Materials will be released on or to any
such property in a quantity equal to or exceeding that quantity which requires
reporting pursuant to Section 103 of CERCLA, and (iv) no oil or Hazardous
Materials is released on or to any such property so as to pose an imminent and
substantial endangerment to public health or welfare or the environment.
SECTION 5.09  ERISA Information.  The Borrower will furnish to the
Administrative Agent:
(a)  within 15 Business Days after the institution of or the withdrawal or
partial withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from
any Multiemployer Plan which would cause the Borrower, any Subsidiary or any
ERISA Affiliate to incur Withdrawal Liability in excess of $100,000,000 (in the
aggregate for all such withdrawals), a written notice thereof signed by an
executive officer of the Borrower stating the applicable details; and
46

--------------------------------------------------------------------------------


(b)  within 15 Business Days after an officer of the Borrower becomes aware of
any material action at law or at equity brought against the Borrower, any of its
Subsidiaries, any ERISA Affiliate, or any fiduciary of a Plan in connection with
the administration of any Plan or the investment of assets thereunder, a written
notice signed by an executive officer of the Borrower specifying the nature
thereof and what action the Borrower is taking or proposes to take with respect
thereto.
SECTION 5.10  Taxes.  The Borrower will, and will cause each of its Subsidiaries
to, pay and discharge, or cause to be paid and discharged, promptly or make, or
cause to be made, timely deposit of all taxes (including Federal Insurance
Contribution Act payments and withholding taxes), assessments and governmental
charges or levies imposed upon the Borrower or any Subsidiary or upon the income
or any property of the Borrower or any Subsidiary; provided, however, that
neither the Borrower nor any Subsidiary shall be required to pay any such tax,
assessment, charge, levy or claim if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings
diligently conducted by or on behalf of the Borrower or its Subsidiary, and if
the Borrower or its Subsidiary shall have set up reserves therefor adequate
under GAAP or if no Material Adverse Effect shall be occasioned by all such
failures in the aggregate.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01.  Reserved.
SECTION 6.02.  Liens.  The Borrower shall not, and shall not permit any
Subsidiary  (other than Project Finance Subsidiaries) or EPD to, create, assume,
incur or suffer to exist any Lien, other than a Permitted Lien, on any Principal
Property or upon any Equity Interests of the Borrower or any Subsidiary (other
than Project Finance Subsidiaries) owning or leasing any Principal Property, now
owned or hereafter acquired by the Borrower or such Subsidiary to secure any
Indebtedness of the Borrower, EPD or any other Person (other than the
Indebtedness under this Agreement), without in any such case making effective
provision whereby any and all Indebtedness under this Agreement then outstanding
will be secured by a Lien equally and ratably with, or prior to, such
Indebtedness for so long as such Indebtedness shall be so secured. 
Notwithstanding the foregoing, the Borrower may, and may permit any Subsidiary
(other than a Project Finance Subsidiary) and EPD to, create, assume, incur or
suffer to exist any Lien upon any Principal Property to secure Indebtedness of
the Borrower, EPD or any other Person (other than the Indebtedness under this
Agreement), other than a Permitted Lien without securing the Indebtedness under
this Agreement, provided that the aggregate principal amount of all Indebtedness
then outstanding secured by such Lien and all similar Liens together with the
aggregate amount of Attributable Indebtedness deemed to be outstanding in
respect of all Sale/Leaseback Transactions (exclusive of any Permitted
Sale/Leaseback Transactions), does not exceed 10% of Consolidated Net Tangible
Assets.
47

--------------------------------------------------------------------------------


SECTION 6.03.  Fundamental Changes.  The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the Equity Interests of any of its
Subsidiaries (other than Project Finance Subsidiaries) (in each case, whether
now owned or here-after acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Subsidiary of the Borrower may be merged into, amalgamated with
or consolidated with another Subsidiary, change its jurisdiction of
organization, or change the type of business entity in which it conducts its
business, and (iii) Borrower may sell or otherwise dispose of all or any portion
of the Equity Interests of any of its Subsidiaries.
SECTION 6.04.  Investment Restriction.  Neither the Borrower nor any Subsidiary
(other than a Project Finance Subsidiary) will make or suffer to exist
investments in Project Finance Subsidiaries, in the aggregate at any one time
outstanding, in excess of the sum of (i) the amount of investments existing as
of the Effective Date in Project Finance Subsidiaries, (ii) $150,000,000, and
(iii) the amount of any portion of the investments permitted by this Section
6.04 repaid to the Borrower or any Subsidiary as a dividend, repayment of a loan
or advance, release or discharge of a guarantee or other obligation or other
transfer of property or return of capital, as the case may be, occurring after
the Effective Date.  Computation of the amount of any investment shall be made
without any adjustment for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such investment or interest or other
earnings on such investment.
SECTION 6.05.  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries (other than Project Finance Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except as long as no Event of Default has occurred and is continuing or would
result therefrom, (i) the Borrower and the Subsidiaries may make Restricted
Payments necessary to fund the Program, (ii) the Borrower may make Restricted
Payments from Available Cash (as defined in the Company Agreement) from
Operating Surplus (as defined in the Company Agreement) cumulative from
January 1, 1999 through the date of such Restricted Payment, (iii) any
Subsidiary may buy back any of its own Equity Interests, and (iv) the Borrower
and its Subsidiaries may make payments or other distributions to officers,
directors or employees with respect to the exercise by any such Persons of
options, warrants or other rights to acquire Equity Interests in EPD, the
Borrower or such Subsidiary issued pursuant to an employment, equity award,
equity option or equity appreciation agreement or plans entered into by EPD, the
Borrower or such Subsidiary in the ordinary course of business; provided, that
even if an Event of Default shall have occurred and is continuing, no Subsidiary
shall be prohibited from upstreaming dividends or other payments to the Borrower
or any Subsidiary (which is not a Project Finance Subsidiary) or making, in the
case of any Subsidiary that is not wholly-owned (directly or indirectly) by the
Borrower, ratable dividends or payments, as the case may be, to the other owners
of Equity Interests in such Subsidiary.
SECTION 6.06.  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries (other than Project Finance Subsidiaries) to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement with any Person, other than the Lenders pursuant hereto, which
prohibits, restricts or imposes any conditions upon the ability of
48

--------------------------------------------------------------------------------


any Subsidiary (other than Project Finance Subsidiaries) to (a) pay dividends or
make other distributions or pay any Indebtedness owed to the Borrower or any
Subsidiary, or (b) make subordinate loans or advances to or make other
investments in the Borrower or any Subsidiary in each case, other than
restrictions or conditions contained in, or existing by reasons of, any
agreement or instrument (i) existing on the date hereof and identified on
Schedule 6.06, (ii) relating to property existing at the time of the acquisition
thereof, so long as the restriction or condition relates only to the property so
acquired, (iii) relating to any Indebtedness of, or otherwise to, any Subsidiary
at the time such Subsidiary was merged, amalgamated or consolidated with or
into, or acquired by, the Borrower or a Subsidiary or became a Subsidiary and
not created in contemplation thereof, (iv) effecting a renewal, extension,
refinancing, refund or replacement (or successive extensions, renewals,
refinancings, refunds or replacements) of Indebtedness issued under an agreement
referred to in clauses (i) through (iii) above, so long as the restrictions and
conditions contained in any such renewal, extension, refinancing, refund or
replacement agreement, taken as a whole, are not materially more restrictive
than the restrictions and conditions contained in the original agreement, as
determined in good faith by the board of directors of the Manager, (v)
constituting customary provisions restricting subletting or assignment of any
leases of the Borrower or any Subsidiary or provisions in agreements that
restrict the assignment of such agreement or any rights thereunder, (vi)
constituting restrictions on the sale or other disposition of any property
securing Indebtedness as a result of a Lien on such property permitted
hereunder, (vii) constituting any temporary encumbrance or restriction with
respect to a Subsidiary under an agreement that has been entered into for the
disposition of all or substantially all of the outstanding Equity Interests of
or assets of such Subsidiary, provided that such disposition is otherwise
permitted hereunder, (viii) constituting customary restrictions on cash, other
deposits or assets imposed by customers and other persons under contracts
entered into in the ordinary course of business, (ix) constituting provisions
contained in agreements or instruments relating to Indebtedness that prohibit
the transfer of all or substantially all of the assets of the obligor under that
agreement or instrument unless the transferee assumes the obligations of the
obligor under such agreement or instrument or such assets may be transferred
subject to such prohibition, (x) constituting a requirement that a certain
amount of Indebtedness be maintained between a Subsidiary and the Borrower or
another Subsidiary, (xi) constituting any restriction or condition with respect
to property under an agreement that has been entered into for the disposition of
such property, provided that such disposition is otherwise permitted hereunder,
(xii) constituting any restriction or condition with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property or (xiii) that is a Hybrid Security or an indenture, document,
agreement or security entered into or issued in connection with a Hybrid
Security or otherwise constituting a restriction or condition on the payment of
dividends or distributions by an issuer of a Hybrid Security.
SECTION 6.07  Financial Condition Covenant.
Ratio of Consolidated Indebtedness to Consolidated EBITDA. The Borrower shall
not permit its Debt Coverage Ratio in each case for the four full fiscal
quarters most recently ended to exceed:
5.00 to 1.00 as of the last day of any fiscal quarter;
provided, following a Specified Acquisition (defined below), such ratio shall
not exceed
49

--------------------------------------------------------------------------------


5.50 to 1.00 as of the last day of (i) the fiscal quarter in which the Specified
Acquisition occurred (the “Acquisition Quarter”), and (ii) the two fiscal
quarters following the Acquisition Quarter.
As used herein, “Specified Acquisition” means, at the election of Borrower, one
or more acquisitions of assets or entities or operating lines or divisions in
any rolling 12-month period for an aggregate purchase price of not less than
$100,000,000; provided, in the event the Debt Coverage Ratio exceeds 5.00 to
1.00 at the end of any fiscal quarter in which one or more acquisitions
otherwise qualifying as a Specified Acquisition but for Borrower's failure to so
elect shall have occurred, Borrower shall be deemed to have so elected a
Specified Acquisition with respect thereto; provided, further, following the
election (or deemed election) of a Specified Acquisition, Borrower may not elect
(or be deemed to have elected) a subsequent Specified Acquisition unless, at the
time of such subsequent election, the Debt Coverage Ratio does not exceed 5.00
to 1.00.
For purposes of calculating such ratio the Project Finance Subsidiaries shall be
disregarded; however, such exclusion does not apply to, and there shall be
included in such calculation, the amount of cash dividends or distributions
payable with respect to such a period by a Project Finance Subsidiary which are
actually received by the Borrower or a Subsidiary (other than a Project Finance
Subsidiary) on or prior to the date the financial statements with respect to
such period referred to in Section 5.01 are required to be delivered by
Borrower.  For purposes of this Section 6.07, if during any period of four
fiscal quarters the Borrower or any Subsidiary acquires any Person (or any
interest in any Person) or all or substantially all of the assets of any Person,
the EBITDA attributable to such assets or an amount equal to the percentage of
ownership of the Borrower or a Subsidiary, as the case may be, in such Person
times the EBITDA of such Person, for such period determined on a pro forma basis
(which determination, in each case, shall be subject to approval of the
Administrative Agent, not to be unreasonably withheld) may be included as
Consolidated EBITDA for such period as if such acquisition occurred on the first
day of such four fiscal quarter period; provided that during the portion of such
period that follows such acquisition, the computation in respect of the EBITDA
of such Person or such assets, as the case may be, shall be made on the basis of
actual (rather than pro forma) results.
In addition, for purposes of this Section 6.07, Hybrid Securities up to an
aggregate amount of 15% of Consolidated Total Capitalization shall be excluded
from Consolidated Indebtedness and Consolidated EBITDA may include, at
Borrower’s option, any Material Project EBITDA Adjustments as provided in the
definition thereof.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepay-ment thereof or otherwise;
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this
50

--------------------------------------------------------------------------------


Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days;
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower, EPD or any Subsidiary of the Borrower in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made and such materiality is continuing;
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower's
existence) or 5.07 or in Article VI;
(e) the Borrower shall fail to observe or perform any covenant, condition or
agree-ment contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after written notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of any Lender);
(f) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall (i) fail to pay (A) any principal of or premium or interest
on any Material Indebtedness of the Borrower or such Material Subsidiary (as the
case may be), or (B) aggregate net obligations under one or more Hedging
Agreements (excluding amounts the validity of which are being contested in good
faith by appropriate proceedings, if necessary, and for which adequate reserves
with respect thereto are maintained on the books of the Borrower or such
Material Subsidiary (as the case may be)) in excess of $100,000,000, in each
case when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness or such Hedging Agreements;
or (ii) default in the observance or performance of any covenant or obligation
contained in any agreement or instrument relating to any such Material
Indebtedness that in substance is customarily considered a default in loan
documents (in each case, other than a failure to pay specified in clause (i) of
this subsection (f)) and such default shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect thereof
is to accelerate the maturity of such Material Indebtedness or require such
Material Indebtedness to be prepaid prior to the stated maturity thereof; for
the avoidance of doubt the parties acknowledge and agree that any payment
required to be made under a guaranty of payment or collection described in
clause (c) of the definition of Indebtedness shall be due and payable at the
time such payment is due and payable under the terms of such guaranty (taking
into account any applicable grace period) and such payment shall be deemed not
to have been accelerated or required to be prepaid prior to its stated maturity
as a result of the obligation guaranteed having become due;
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) or its debts, or of a substantial part of its assets, under any 
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, seques-
51

--------------------------------------------------------------------------------


trator, conservator or similar official for the Borrower or any Material
Subsidiary (other than Project Finance Subsidiaries) or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(h) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar offi-cial for the Borrower or
any Material Subsidiary (other than Project Finance Subsidiaries) or for a
substan-tial part of its assets, (iv) file an answer admit-ting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the fore-going;
(i) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
(j) one or more judgments for the payment of money in an aggregate uninsured
amount equal to or greater than $100,000,000 shall be rendered against the
Borrower or any Material Subsidiary (other than Project Finance Subsidiaries) or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any such Material Subsidiary to enforce any such
judgment;
(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$100,000,000 for all periods;
(l) EPD takes, suffers or permits to exist any of the events or conditions
referred to in clauses (g), (h), (i) or (j) of this Article or if the section of
the EPD Guaranty Agreement that contains the payment obligation shall for any
reason cease to be valid and binding on EPD or if EPD shall so state in writing;
(m) the Manager or Enterprise GP takes, suffers or permits to exist any of the
events or conditions referred to in clauses (g), (h) or (i) of this Article;
(n) a Change in Control shall occur; or
(o) an “Event of Default” (as defined in the Multi-Year Credit Facility) shall
occur and be continuing;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrower,
52

--------------------------------------------------------------------------------


take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then out-standing to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become  due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
present-ment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affili-ates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity and (d) the
Administrative Agent will not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any loan document or applicable law, including
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any such law.  The
Administrative Agent shall not be liable to the Lenders for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in
53

--------------------------------------------------------------------------------


the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Anything herein to the
contrary notwithstanding, neither the Administrative Agent, the Co-Syndication
Agents, the Co-Documentation Agents, the Joint Lead Arrangers nor the Joint Book
Runners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, the Notes or any documents related hereto
or thereto, except in its capacity, as applicable, as Administrative Agent or a
Lender hereunder.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, with the Borrower's approval (which will not be
unreasonably withheld), to appoint another Lender as successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, with the
Borrower's approval (which will not be unreasonably withheld or delayed, and the
Borrower's approval shall not be required if an Event of Default has occurred
which is continuing), on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank and such bank, or its Affiliate, as applicable,
shall have capital and surplus equal to or greater than $500,000,000.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such
54

--------------------------------------------------------------------------------


successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa-tion as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX
Miscellaneous
SECTION 9.01.  Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, and except as provided in Section
9.01(e), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
(a) if to the Borrower, to it at 1100 Louisiana Street, 10th Floor, Houston,
Texas 77002, Attention of Treasurer (Telecopy No. 713/381-8200);
(b) if to the Administrative Agent, to Citibank, N.A. Delaware, 1615 Brett Road,
OPS III, New Castle, DE 19720; Attn: Agency Operations, Phone: (302) 894-6010,
Fax: (646) 274-5080, Borrower inquiries: AgencyABTFSupport@citi.com, Borrower
notices and notifications: GlAgentOfficeOps@Citi.com, Disclosure Team Mail
(Financial Reporting):  GlAgentOfficeOps@Citi.com and oploanswebadmin@citi.com;
with a copy to 811 Main St., Houston TX 77002, Attention: Enterprise Products
Account Officer; Telecopy: (713) 481-0247;
(c) reserved;
(d) if to any other Lender, to it at its address (or telecopy number) of record
with the Administrative Agent, which Administrative Agent shall provide to the
Borrower or any Lender upon request from time to time; and
(e) The Borrower will have the option to provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement or any other document
executed in connection herewith, including, without limitation, all notices,
requests, financial statements, financial and other
55

--------------------------------------------------------------------------------


reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default, or (iv)
other than the requirements set forth in Sections 3.04, 4.01(i) and 5.01, is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing or any other extension of credit
hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent.  The
Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
DebtDomain, SyndTrak or a substantially similar electronic transmission system
(the “Platform”).  The Borrower acknowledges that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.  The Platform
is provided “as is” and “as available”.  The Agent Parties (as defined below) do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent Parties in connection with
the Communications or the Platform.  In no event shall the Administrative Agent
or any of its affiliates or any of their respective officers, directors,
employees, agents, advisors or representatives (collectively, “Agent Parties”)
have any liability to the Borrower, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Communications through the internet, except to the
extent the liability of any Agent Party is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Agent Party’s gross negligence or willful misconduct.  The Administrative
Agent agrees that the receipt of the Communications by the Administrative Agent
at its e-mail address as specified by the Administrative Agent from time to time
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of this Agreement and any other documents executed in
connection herewith.  Each of the Lenders agrees that notice to it (as provided
in the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of this Agreement and any other documents executed in
connection herewith.  Each of the Lenders agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission, and (ii) that the foregoing notice may be
sent to such e-mail address.  Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant hereto or any other document executed in connection herewith in any
other manner specified herein or therein.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
56

--------------------------------------------------------------------------------


SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agree-ment or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effec-tive only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.18(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender,
(v) release EPD from any of its monetary obligations under the EPD Guaranty
Agreement without the written consent of each Lender, or (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the  written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent; provided further (x) the Administrative
Agent and the Borrower shall be permitted to amend any provision hereof (and
such amendment shall become effective without any further action or consent of
any other party hereto) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error, ambiguity, defect or
inconsistency or omission of a technical or immaterial nature in any such
provision and (y) the Administrative Agent and the Borrower may, without the
consent of any Lender, enter into amendments or modifications to this Agreement
or enter into additional documents as the Administrative Agent reasonably deems
appropriate in order to implement any LIBOR Successor Rate or any LIBOR
Successor Conforming Changes or otherwise effectuate the terms of Section 2.14A
in accordance with the terms thereof.  Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Lender will not be entitled to
vote in respect of amendments and waivers hereunder and the Commitment and the
outstanding Loans or other extensions of credit of such Lender hereunder will
not be taken into account in determining whether the Required Lenders or all of
the Lenders, as required, have approved any such amendment or
57

--------------------------------------------------------------------------------


waiver (and the definition of “Required Lenders” will automatically be deemed
modified accordingly for the duration of such period); provided, that any such
amendment or waiver that would increase or extend the term of the Commitment of
such Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
one law firm as counsel for the Administrative Agent, in connection with the
syndication (prior to the Effective Date) of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provi-sions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses reasonably incurred during the existence of an Event of
Default by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during  any workout, restructuring or negotiations in respect of such Loans.
(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available (x) to the extent that such losses, claims,
damages, liabilities or related expenses resulted from the gross negligence or
willful misconduct of such Indemnitee or any Related Party of such Indemnitee,
or (y) in connection with disputes among or between the Administrative Agent,
Lenders and/or their respective Related Parties.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
58

--------------------------------------------------------------------------------


liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for indirect, special, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.
(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor, such demand to be in reasonable detail setting
forth the basis for and method of calculation of such amounts.
SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b) Any Lender may assign to one or more assignees (other than the Borrower,
EPD, any of their Affiliates or a Defaulting Lender or any of their respective
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this parenthetical) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided  that
(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
(or a lender or an affiliate of a lender under the Multi-Year Credit Facility),
each of the Borrower and the Administrative Agent (and, in the case of an
assignment of all or a portion of a Commitment) must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender's Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, (iii) each partial assignment shall
result in the assignor retaining a Commitment of not less than $10,000,000 and
shall be made as an assignment of a proportionate part of all the assigning
Lender's rights and obligations under this Agreement, (iv) the parties (other
than the Borrower) to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (such fee waivable at Administrative Agent’s sole
discretion) , (v) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire and (vi) no assignment
to a foreign bank shall be made hereunder unless, at the time of such
assignment, there is no withholding tax applicable with respect to such foreign
bank for which the Borrower would be or become responsible under Section 2.17;
and provided further that any consent of the Borrower otherwise required under
59

--------------------------------------------------------------------------------


this paragraph shall not be required if an Event of Default has occurred and is
continuing.  Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obliga-tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 as to matters occurring on or
prior to date of assignment).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this paragraph
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.
(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York, the
address of which shall be made available to any party to this Agreement upon
request: a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(e) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities, other than a
Defaulting Lender (a “Participant”) in all or a portion of such Lender's rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to
60

--------------------------------------------------------------------------------


approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the loan documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any loan
document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender and has zero withholding at the time of participation.
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or any central bank having jurisdiction over
such Lender, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes
61

--------------------------------------------------------------------------------


effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instru-ments  delivered in connection with or pursuant to this Agreement shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstand-ing and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  This Agreement shall
become effective on the Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section, if and
to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by bankruptcy, insolvency,
receivership or similar law, as determined in good faith by the Administrative
Agent, then such provisions shall be deemed to be in effect only to the extent
not so limited.
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing and acceleration of the Loans shall have occurred under
Article VII, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement
62

--------------------------------------------------------------------------------


and although such obligations may be unmatured; provided, that in the event that
any Defaulting Lender exercises any such right of setoff, (x) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender will provide promptly to the Administrative Agent
a statement describing in reasonable detail the obligations under this Agreement
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
proper-ties in the courts of any jurisdiction.
(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
here-after have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER
63

--------------------------------------------------------------------------------


AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREE-MENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the
Co-Syndication Agents, the Co-Documentation Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates' directors, officers,
managers, administrators, trustees, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent  required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement (including any pledgee or
assignee permitted under Section 9.04(g)), (ii) any actual or prospective party
(or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar organization, (g)
with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Co-Syndication Agents,
the Co-Documentation Agents or any Lender on a nonconfidential basis from a
source other than the Borrower and its Related Parties.  For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower.
SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under appli-cable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender.
64

--------------------------------------------------------------------------------


SECTION 9.14.  Liability of Manager.  It is hereby understood and agreed that
Manager shall have no personal liability, as a member of the Borrower or
otherwise, for the payment of any amount owing or to be owing hereunder.
SECTION 9.15.  USA Patriot Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2003)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify Borrower in
accordance with the Act.  The Borrower shall, following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable "know your
customer" and anti-money laundering rules and regulations, including the Act.
SECTION 9.16.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other loan document
executed or delivered in connection herewith), Borrower acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by Administrative Agent,
Arrangers and Lenders are arm’s-length commercial transactions between Borrower
and its Affiliates, on the one hand, and Administrative Agent, Arrangers and
Lenders, on the other hand, (B) Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other loan documents executed or delivered in connection herewith; (ii) (A)
Administrative Agent, each Lender and each Arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrower or any of its Affiliates, or any other Person and (B)
none of the Administrative Agent, nor any Arranger or any Lender has any
obligation to Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other loan documents executed or delivered in connection herewith; and (iii)
Administrative Agent, Arrangers and Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of Borrower and its Affiliates, and none of the Administrative Agent,
any Arranger or any Lender has any obligation to disclose any of such interests
to Borrower or its Affiliates.  To the fullest extent permitted by law, Borrower
hereby waives and releases any claims that it may have against Administrative
Agent, any Arranger or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
SECTION 9.17.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any loan document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any loan document, to the extent such liability is
unsecured, may be subject to the Write-Down and
65

--------------------------------------------------------------------------------


Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other loan document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 9.18.  Existing Credit Facility.  The undersigned Lenders, to the extent
a party to the Existing Credit Facility, agree and acknowledge that in
connection with the refinancing of the loans under the Existing Credit Facility
pursuant hereto, Borrower, Administrative Agent and Lenders shall make
adjustments to the outstanding principal amount of “Loans” (as defined in the
Existing Credit Facility) (but not any interest accrued thereon prior to the
Effective Date or any accrued facility fees under the Existing Credit Facility
prior to the Effective Date), including the borrowing of such additional “Loans”
(which may include “Eurodollar Loans” (as defined in the Existing Credit
Facility)) and the repayment of “Loans” (which may include the prepayment or
conversion of “Eurodollar Loans”) plus all applicable accrued interest, fees and
expenses as shall be necessary to provide for Loans by each Lender in the amount
of its new Applicable Percentage of all Loans as of the Effective Date.  In
connection with the foregoing, each Lender shall be deemed to have made an
assignment of its outstanding Loans and “Commitments” (as defined in the
Existing Credit Facility) under the Existing Credit Facility, and assumed
outstanding Loans and Commitments of other Lenders under the Existing Credit
Facility, all at the request of the Borrower, as may be necessary to effect the
foregoing, and each such Lender shall be entitled to any reimbursement under
Section 2.16 hereof with respect thereto. Each of the undersigned Lenders, to
the extent a party to the Existing Credit Facility, waives any requirement under
the Existing Credit Facility that notice with respect to any such borrowing,
prepayment or other transaction described in this Section 9.18 be given.
SECTION 9.19.  Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or EPD, that at least one of the following is and will be true:
66

--------------------------------------------------------------------------------


(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the Commitments;
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or EPD, that
none of the Administrative Agent, any Arranger and their respective Affiliates
is a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any loan document or any documents
related hereto or thereto).


[Signature Pages to Follow]
67

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
ENTERPRISE PRODUCTS OPERATING LLC
By:
Enterprise Products OLPGP, Inc.,
 
its Manager
   
By:
/s/ Christian M. Nelly
 
Christian M. “Chris” Nelly
 
Senior Vice President - Finance and Treasurer






68

--------------------------------------------------------------------------------




CITIBANK, N.A.,
as Administrative Agent and a Lender
   
By:
/s/ Maureen Maroney
Name: Maureen Maroney
Title:   Vice President





S-1

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent and a Lender
   
By:
/s/ Doug McDowell
     Name: Doug McDowell
     Title:   Managing Director





S-2

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent and a Lender
   
By:
/s/ Darren Vanek
     Name: Darren Vanek
     Title:   Authorized Officer





S-3

--------------------------------------------------------------------------------




MIZUHO BANK, LTD.,
as Co-Syndication Agent and a Lender
   
By:
/s/ Tracy Rahn
     Name: Tracy Rahn
     Title:   Authorized Signatory





S-4

--------------------------------------------------------------------------------




MUFG BANK, LTD.,
as Co-Syndication Agent and a Lender
   
By:
/s/ Anastasiya Bykov
     Name: Anastasiya Bykov
     Title:   Vice President





S-5

--------------------------------------------------------------------------------




SUNTRUST BANK,
as Co-Syndication Agent and a Lender
   
By:
/s/ Carmen Malizia
     Name: Carmen Malizia
     Title:   Director





S-6

--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as Co-Documentation Agent and a Lender
   
By:
/s/ Sydney G. Dennis
     Name: Sydney G. Dennis
     Title:   Director





S-7

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as Co-Documentation Agent and a Lender
   
By:
/s/ Jim Allred
     Name: Jim Allred
     Title:   Authorized Signatory





S-8

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
 HOUSTON BRANCH,
as Co-Documentation Agent and a Lender
   
By:
/s/ Joe Lattanzi
     Name: Joe Lattanzi
     Title:   Managing Director





S-9

--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORP.,
as Co-Documentation Agent and a Lender
   
By:
/s/ Michael Maguire
     Name: Michael Maguire
     Title:   Executive Director





S-10

--------------------------------------------------------------------------------




THE TORONTO-DOMINION BANK,
 NEW YORK BRANCH,
as Co-Documentation Agent and a Lender
   
By:
/s/ Michael Borowiecki
     Name: Michael Borowiecki
     Title:   Authorized Signatory





S-11

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., a Lender
   
By:
/s/ Alia Qaddumi
     Name: Alia Qaddumi
     Title:   Director





S-12

--------------------------------------------------------------------------------




BMO HARRIS BANK, N.A., a Lender
   
By:
/s/ Kevin Utsey
     Name: Kevin Utsey
     Title:   Managing Director





S-13

--------------------------------------------------------------------------------




BBVA USA, a Lender
   
By:
/s/ Mark H. Wolf
     Name: Mark H. Wolf
     Title:   Senior Vice President





S-14

--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND
 INVESTMENT BANK, a Lender
   
By:
/s/ Page Dillehunt
     Name: Page Dillehunt
     Title:   Managing Director
 
By:
/s/ Michael Willis
     Name: Michael Willis
     Title:   Managing Director





S-15

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, a Lender
   
By:
/s/ Judith E. Smith
     Name: Judith E. Smith
     Title:   Authorized Signatory
   
By:
/s/ Brady Bingham
     Name: Brady Bingham
     Title:   Authorized Signatory





S-16

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH,
a Lender
   
By:
/s/ Ming K. Chu
     Name: Ming K. Chu
     Title:   Director
   
By:
/s/ Virginia Cosenza
     Name: Virginia Cosenza
     Title:   Vice President





S-17

--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., a Lender
   
By:
/s/ Michael King
     Name: Michael King
     Title:   Authorized Signatory





S-18

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
a Lender
   
By:
/s/ Stephen Monto
     Name: Stephen Monto
     Title:   SVP





S-19

--------------------------------------------------------------------------------




SOCIETE GENERALE, a Lender
   
By:
/s/ Diego Medina
     Name: Diego Medina
     Title:   Director





S-20

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
a Lender
   
By:
/s/ Patrick Jeffrey
     Name: Patrick Jeffrey
     Title:   Vice President







S-21

--------------------------------------------------------------------------------


SCHEDULE 2.01
COMMITMENTS
Lender
 
Commitment
   
Applicable Percentage
 
Citibank, N.A.
 
$
75,000,000
     
5.0
%
Wells Fargo Bank, National Association
 
$
75,000,000
     
5.0
%
JPMorgan Chase Bank, N.A.
 
$
75,000,000
     
5.0
%
Mizuho Bank, Ltd.
 
$
75,000,000
     
5.0
%
MUFG BANK, Ltd.
 
$
75,000,000
     
5.0
%
SunTrust Bank
 
$
75,000,000
     
5.0
%
Barclays Bank PLC
 
$
75,000,000
     
5.0
%
Royal Bank of Canada
 
$
75,000,000
     
5.0
%
The Bank of Nova Scotia, Houston Branch
 
$
75,000,000
     
5.0
%
Sumitomo Mitsui Banking Corp.
 
$
75,000,000
     
5.0
%
The Toronto-Dominion Bank, New York Branch
 
$
75,000,000
     
5.0
%
Bank of America, N.A.
 
$
67,500,000
     
4.5
%
BMO Harris Bank N.A.
 
$
67,500,000
     
4.5
%
BBVA USA
 
$
67,500,000
     
4.5
%
Credit Agricole Corporate and Investment Bank
 
$
67,500,000
     
4.5
%
Credit Suisse AG, Cayman Islands Branch
 
$
67,500,000
     
4.5
%
Deutsche Bank AG New York Branch
 
$
67,500,000
     
4.5
%
Morgan Stanley Bank, N.A.
 
$
67,500,000
     
4.5
%
PNC Bank, National Association
 
$
67,500,000
     
4.5
%
Société Générale
 
$
67,500,000
     
4.5
%
U.S. Bank National Association
 
$
67,500,000
     
4.5
%
TOTAL
 
$
1,500,000,000
     
100
%










--------------------------------------------------------------------------------


SCHEDULE 3.05
DISCLOSED MATTERS
None





--------------------------------------------------------------------------------


SCHEDULE 6.06
EXISTING RESTRICTIONS
None





--------------------------------------------------------------------------------


EXHIBIT A
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below (including, without limitation, any letters
of credit included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”). 
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:
_______________________________
 
2.
Assignee:
_______________________________
 
 
[and is an Affiliate of [identify Lender]] 1
 
3.
Borrower:
Enterprise Products Operating LLC
 
4.
Administrative Agent: Citibank, N.A., as the administrative agent under the
Credit Agreement
 
5.
Credit Agreement:  364-Day Revolving Credit Agreement dated as of September 10,
2019 among Borrower, the Lenders from time to time party thereto, and the
Administrative Agent.

 



--------------------------------------------------------------------------------

1 Select as applicable.

--------------------------------------------------------------------------------


6. Assigned Interest:


 
Facility Assigned

Aggregate Amount
of Commitment/Loans
for all Lenders


Amount of
Commitment/Loans
Assigned2


Percentage
Assigned of Commitment/Loans3

 Revolving Credit
$


$


 
%


7. [Trade Date: _______________________________4]
Effective Date:  ___________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]
 
 
By: 
       
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
 
 
By:
    
Title:

 


[Consented to and]5 Accepted:


CITIBANK, N.A., as
Administrative Agent
 
 
By:
   
Title


 


--------------------------------------------------------------------------------

2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Set forth, to at least nine decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
5 To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.


Exhibit A - Page 2

--------------------------------------------------------------------------------


[Consented to]6:




ENTERPRISE PRODUCTS PARTNERS, L.P.
 
By:
Enterprise Products OLPGP, Inc.,
 
its Manager
       
By:
   
Title




 
 
 
 

 

--------------------------------------------------------------------------------

6 To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.


Exhibit A - Page 3

--------------------------------------------------------------------------------




ANNEX 1 to Assignment and Assumption
STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other loan document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the loan
documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any loan document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any loan document.
1.2 Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an assignee under Section 9.04(b) of the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement) as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.2 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on Administrative Agent or any
other Lender, and (v) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the loan
documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the loan documents are required to be performed
by it as a Lender.
2. Payments.  From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together


1

--------------------------------------------------------------------------------


shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York.




2

--------------------------------------------------------------------------------


EXHIBIT B
FORM OF BORROWING REQUEST
Dated __________
Citibank, N.A.,
  as Administrative Agent
__________
__________
Attention: __________
Ladies and Gentlemen:
This Borrowing Request is delivered to you by Enterprise Products Operating LLC
(the “Borrower”), a Texas limited liability company, under Section 2.03 of the
364-Day Revolving Credit Agreement dated as of September 10, 2019 (as restated,
amended, modified, supplemented and in effect, the “Credit Agreement”), by and
among the Borrower, the Lenders party thereto, and Citibank, N.A., as
Administrative Agent.
1. The Borrower hereby requests that the Lenders make a Loan or Loans in the
aggregate principal amount of $______________ (the “Loan” or the “Loans”).1/
2. The Borrower hereby requests that the Loan or Loans be made on the following
Business Day: 2/
3. The Borrower hereby requests that the Loan or Loans bear interest at the
following interest rate, plus (if Eurodollar Loan) the Applicable Rate, as set
forth below:
Type of
Loan
Principal
Component of
Loan
Interest
Rate
Interest Period
(if applicable)
Maturity Date
for
Interest Period
 (if applicable)
                                       

4. The Borrower hereby requests that the funds from the Loan or Loans be
disbursed to the following bank account: ______________________________.


 
 



--------------------------------------------------------------------------------

1.  Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.
2.  Complete with a Business Day in accordance with Section 2.03 of the Credit
Agreement.
1

--------------------------------------------------------------------------------




5. After giving effect to the requested Loan, the sum of the Exposures
(including the requested Loans) does not exceed the maximum amount permitted to
be outstanding pursuant to the terms of the Credit Agreement.
6. All of the conditions applicable to the Loans requested herein as set forth
in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loans.
7. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
_____ day of _______________, ______.




ENTERPRISE PRODUCTS OPERATING LLC
 
By:
Enterprise Products OLPGP, Inc.,
 
its Manager
       
By:
   
Name:
Title:




 
 

 
 

2

--------------------------------------------------------------------------------


EXHIBIT C
FORM OF
INTEREST ELECTION REQUEST
Dated _____________
Citibank, N.A.,
  as Administrative Agent
__________
__________
Attention: __________
Ladies and Gentlemen:
This irrevocable Interest Election Request (the “Request”) is delivered to you
under Section 2.07 of the 364-Day Revolving Credit Agreement dated as of
September 10, 2019 (as restated, amended, modified, supplemented and in effect
from time to time, the “Credit Agreement”), by and among Enterprise Products
Operating LLC, a Texas limited liability company (the “Company”), the Lenders
party thereto (the “Lenders”), and Citibank, N.A., as Administrative Agent.
1. This Interest Election Request is submitted for the purpose of:
(a) [Converting] [Continuing] a ____________ Loan [into] [as] a ____________
Loan.1/
(b) The aggregate outstanding principal balance of such Loan is $______________.
(c) The last day of the current Interest Period for such Loan is
_____________.2/
(d) The principal amount of such Loan to be [converted] [continued] is
$_____________.3/
(e) The requested effective date of the [conversion] [continuation] of such Loan
is _______________.4/
(f) The requested Interest Period applicable to the [converted] [continued] Loan
is ____________________.5/






--------------------------------------------------------------------------------

1.  Delete the bracketed language and insert “Alternate Base Rate” or “LIBOR”,
as applicable, in each blank.
2.  Insert applicable date for any Eurodollar Loan being converted or continued.
3.  Complete with an amount in compliance with Section 2.08 of the Credit
Agreement.
4.  Complete with a Business Day in compliance with Section 2.08 of the Credit
Agreement.


1

--------------------------------------------------------------------------------




2. With respect to a Borrowing to be converted to or continued as a Eurodollar
Borrowing, no Event of Default exists, and none will exist upon the conversion
or continuation of the Borrowing requested herein.
3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this _____ day of ___________________, ____.




ENTERPRISE PRODUCTS OPERATING LLC
 
By:
Enterprise Products OLPGP, Inc.,
 
its Manager
       
By:
   
Name:
Title:




 
 

 
 




--------------------------------------------------------------------------------

5.  Complete for each Eurodollar Loan in compliance with the definition of the
term “Interest Period” specified in Section 1.01.


2

--------------------------------------------------------------------------------


EXHIBIT D-1 and D-2
FORMS OF
OPINIONS OF COUNSEL FOR BORROWER AND EPD









--------------------------------------------------------------------------------


EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
The undersigned hereby certifies that he is the _______________________ of
ENTERPRISE PRODUCTS OLPGP, INC. a Delaware corporation, manager of ENTERPRISE
PRODUCTS OPERATING LLC, a Texas limited liability company (the “Borrower”), and
that as such he is authorized to execute this certificate on behalf of the
Borrower. With reference to the 364-Day Revolving Credit Agreement dated as of
September 10, 2019 (as restated, amended, modified, supplemented and in effect
from time to time, the “Agreement”), among the Borrower, Citibank, N.A., as
Administrative Agent, for the lenders (the “Lenders”), which are or become a
party thereto, and such Lenders, the undersigned represents and warrants as
follows (each capitalized term used herein having the same meaning given to it
in the Agreement unless otherwise specified);
(a) [There currently does not exist any Default under the Agreement.]  [Attached
hereto is a schedule specifying the details of [a] certain Default[s] which
exist under the Agreement and the action taken or proposed to be taken with
respect thereto.]
(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 6.07 of the Agreement as of the end
of the [fiscal quarter][fiscal year] ending ________________.
EXECUTED AND DELIVERED this ____ day of _________________, 20__.


ENTERPRISE PRODUCTS OPERATING LLC
 
By:
Enterprise Products OLPGP, Inc.,
 
its Manager
       
By:
   
Name:
  Title:

 






--------------------------------------------------------------------------------


EXHIBIT F
FORM OF
NOTE
(364-Day Revolving Credit Facility)
$_____________ _______, 201__
ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability company (the
“Borrower”), for value received, promises and agrees to pay to
______________________________ (the “Lender”), or order, at the payment office
of CITIBANK, N.A., as Administrative Agent, at __________, the principal sum of
______________________________ AND NO/100 DOLLARS ($_____________), or such
lesser amount as shall equal the aggregate unpaid principal amount of the Loans
owed to the Lender under the Credit Agreement, as hereafter defined, in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount as provided in the Credit Agreement for
such Loans, at such office, in like money and funds, for the period commencing
on the date of each such Loan until such Loan shall be paid in full, at the
rates per annum and on the dates provided in the Credit Agreement.
This note evidences the Loans owed to the Lender under that certain 364-Day
Revolving Credit Agreement dated as of September 10, 2019, by and among the
Borrower, Citibank, N.A., individually, as Administrative Agent, and the other
financial institutions parties thereto (including the Lender) (such Credit
Agreement, together with all amendments or supplements thereto, being the
“Credit Agreement”), and shall be governed by the Credit Agreement.  Capitalized
terms used in this note and not defined in this note, but which are defined in
the Credit Agreement, have the respective meanings herein as are assigned to
them in the Credit Agreement.
The Lender is hereby authorized by the Borrower to endorse on Schedule A (or a
continuation thereof) attached to this note, the Type of each Loan owed to the
Lender, the amount and date of each payment or prepayment of principal of each
such Loan received by the Lender and the Interest Periods and interest rates
applicable to each Loan, provided that any failure by the Lender to make any
such endorsement shall not affect the obligations of the Borrower under the
Credit Agreement or under this note in respect of such Loans.
This note may be held by the Lender for the account of its applicable lending
office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
Except only for any notices which are specifically required by the Credit
Agreement, the Borrower/ and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them.  Each such person agrees that its liability on or with
respect to this note shall not be


1

--------------------------------------------------------------------------------


affected by any release of or change in any guaranty or security at any time
existing or by any failure to perfect or maintain perfection of any lien against
or security interest in any such security or the partial or complete
unenforceability of any guaranty or other surety obligation, in each case in
whole or in part, with or without notice and before or after maturity.
The Credit Agreement provides for the acceleration of the maturity of this note
upon the occurrence of certain events and for prepayment of Loans upon the terms
and conditions specified therein.  Reference is made to the Credit Agreement for
all other pertinent purposes.
This note is issued pursuant to and is entitled to the benefits of the Credit
Agreement.
It is hereby understood and agreed that Enterprise Products OLPGP, Inc., the
Manager of the Borrower, shall have no personal liability, as Manager or
otherwise, for the payment of any amount owing or to be owing hereunder.
This note shall be construed in accordance with and be governed by the law of
the State of New York and the United States of America from time to time in
effect.


ENTERPRISE PRODUCTS OPERATING LLC
 
By:
Enterprise Products OLPGP, Inc.,
 
its Manager
       
By:
   
Name:
  Title:

 



2

--------------------------------------------------------------------------------


SCHEDULE A
TO
NOTE
This note evidences the Loans owed to the Lender under the Credit Agreement, in
the principal amount set forth below and the applicable Interest Periods and
rates for each such Loan, subject to the payments of principal set forth below:
SCHEDULE
OF
LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST



 
Amount
             
of
 
Principal
Principal
 
Balance
Notation
 
Interest
 
Amount of
Paid or
Interest
of
Made
Date
Period
Rate
Loan
Prepaid
Paid
Loans
by
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______
____
______
_____
__________
________
_________
________
_______








3

--------------------------------------------------------------------------------


EXHIBIT G-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN LENDERS; NOT PARTNERSHIPS)




(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
September 10, 2019 (as amended, supplemented, restated, or otherwise modified
from time to time, the “Credit Agreement”), among Enterprise Products Operating
LLC, a Texas limited liability company (the “Borrower”), Citibank, N.A., as
Administrative Agent, and the financial institutions from time to time parties
thereto as Lenders.


Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN E, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
Name:
Title:
Date: ________ __, 20[__]




Exhibit G - 1

--------------------------------------------------------------------------------


EXHIBIT G-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN PARTICIPANTS; NOT PARTNERSHIPS)




(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
September 10, 2019 (as amended, supplemented, restated, or otherwise modified
from time to time, the “Credit Agreement”), among Enterprise Products Operating
LLC, a Texas limited liability company (the “Borrower”), Citibank, N.A., as
Administrative Agent, and the financial institutions from time to time parties
thereto as Lenders.


Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W 8BEN E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
Name:
Title:
Date: ________ __, 20[__]




Exhibit G - 2

--------------------------------------------------------------------------------


EXHIBIT G-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN PARTICIPANTS; PARTNERSHIPS)




(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
September 10, 2019 (as amended, supplemented, restated, or otherwise modified
from time to time, the “Credit Agreement”), among Enterprise Products Operating
LLC, a Texas limited liability company (the “Borrower”), Citibank, N.A., as
Administrative Agent, and the financial institutions from time to time parties
thereto as Lenders.


Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or W 8BEN
E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN
(or W 8BEN E, as applicable) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
Name:
Title:
Date: ________ __, 20[__]


Exhibit G - 3

--------------------------------------------------------------------------------


EXHIBIT G-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN LENDERS; PARTNERSHIPS)




(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
September 10, 2019 (as amended, supplemented, restated, or otherwise modified
from time to time, the “Credit Agreement”), among Enterprise Products Operating
LLC, a Texas limited liability company (the “Borrower”), Citibank, N.A., as
Administrative Agent, and the financial institutions from time to time parties
thereto as Lenders.


Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other loan document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W 8BEN E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W 8BEN E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.


[NAME OF LENDER]
By:
Name:
Title:
Date: ________ __, 20[__]




1